STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of March 17, 2006, is
by and among AAT HOLDINGS, LLC II, a Delaware limited liability company
(“Seller”), AAT COMMUNICATIONS CORP., a New York corporation (“Company”), AAT
ACQUISITION LLC, a Delaware limited liability company and an indirect
wholly-owned subsidiary of Parent (as defined below) (“Buyer”) and SBA
COMMUNICATIONS CORPORATION, a Florida corporation (“Parent”).

WITNESSETH:

WHEREAS, Seller owns all of the issued and outstanding shares of common stock,
par value $0.01 per share (the “Common Stock”), of Company; and

WHEREAS, Seller desires to sell and transfer to Buyer, and Buyer desires to
purchase and acquire from Seller, all of the 5,634,458.7076 shares (the
“Shares”) of Common Stock owned by Seller, pursuant to the terms and conditions
set forth herein.

NOW, THEREFORE, in consideration of these premises, the respective
representations, warranties, covenants and agreements contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

“Agreement” has the meaning ascribed thereto in the preamble, and will include,
except where the context otherwise requires, all of the attached Exhibits and
Disclosure Schedules.

“Affiliate” of, or a person “Affiliated” with, a specified person, means a
person that directly, or indirectly through one or more intermediaries,
Controls, or is Controlled by, or is under common Control with, the person
specified.

“Approved Block Trade” means a block sale of Parent Common Stock which is either
(i) approved by Parent (which approval shall not be unreasonably withheld), or
(ii) completed within one (1) year of the Closing Date, for an aggregate sales
price of no less than $75 million, at a sales price per share that is no less
than $22.92, at no more than a 5% discount to the SBA Closing Price and in a bid
process in which each of the Approved Underwriters was offered an opportunity to
participate for the whole amount of the trade or such lesser portion that any
such Approved Underwriter wishes to purchase, or (iii) completed after one
(1) year of the Closing Date for an aggregate sales price of no less than $75
million with no other restrictions.

“Approved Underwriters” means Citigroup Global Markets Inc., Deutsche Bank
Securities Inc., Goldman Sachs & Co., J.P. Morgan Securities Inc. and Lehman
Brothers Inc.

 

1



--------------------------------------------------------------------------------

“Business Day” means any day other than Saturday, Sunday or a day on which
banking institutions in New York, New York are required or authorized by Law to
be closed.

“Buyer” has the meaning ascribed thereto in the preamble of this Agreement.

“Buyer’s Independent Accountants” means a nationally recognized certified public
accountant as selected by Buyer.

“Buyer Indemnitees” has the meaning ascribed thereto in Section 7.2(a).

“Buyer Independent Advisors” means Deutsche Bank Securities Inc. and J.P. Morgan
Securities Inc.

“Buyer Material Adverse Effect” means any (i) change, (ii) effect, (iii) event,
(iv) occurrence, or (v) state of facts which have resulted in, or could
reasonably be expected to result in, any change or effect, that prevents or has
a material adverse effect on the ability of Buyer to consummate the transactions
contemplated by this Agreement.

“Bylaws” shall have the meaning ascribed thereto in Section 3.1(b).

“Cash Consideration” has the meaning ascribed thereto in Section 2.2(a).

“CERCLA” means the Federal Comprehensive Environmental Response, Compensation
and Liability Act (42 U.S.C. § 9601 et seq.).

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act.

“Certificate of Incorporation” shall have the meaning ascribed thereto in
Section 3.1(b).

“Closing” and “Closing Date” shall have the respective meanings described
thereto in Section 2.3.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Commitment Letter” has the meaning ascribed thereto in Section 4.8.

“Common Stock” has the meaning ascribed thereto in the first “Whereas” clause of
this Agreement.

“Communications Act” means the Communications Act of 1934, as amended.

“Company” has the meaning ascribed thereto in the preamble of this Agreement.

“Company Benefit Plans” means each Company Pension Plan, Company Welfare Plan,
vacation or paid time off, severance, termination, change in control,
employment, incentive compensation, profit sharing, stock option, fringe
benefit, stock purchase, stock ownership, phantom stock, deferred compensation
plans, arrangements or agreements and other employee fringe benefit plans or
arrangements maintained, contributed to or required to be maintained or
contributed to by Company, any ERISA Affiliate or any Company Subsidiaries for
the benefit of

 

2



--------------------------------------------------------------------------------

any present or former officers, employees, directors or independent contractors
of Company, any ERISA Affiliate or any of Company Subsidiaries and under which
Company or any Company Subsidiaries has any liabilities.

“Company Credit Facilities” means (i) the First Lien Loan Agreement dated as of
July 29, 2005 among AAT Communications Corp., as borrower, the financial
institutions party thereto as Lenders, Toronto Dominion (Texas) LLC, as
Administrative Agent and Collateral Agent, and (ii) the Second Lien Loan
Agreement dated as of July 29, 2005 among AAT Communications Corp., as borrower,
the financial institutions party thereto as Lenders, Royal Bank of Canada, as
Administrative Agent, and Toronto Dominion (Texas) LLC, as Collateral Agent.

“Company Financial Statements” means the audited consolidated balance sheets of
Company and Company Subsidiaries at December 31, 2004 and 2005 and the related
audited consolidated statements of operations, cash flow and changes in
shareholder’s equity for the corresponding years then ended, including the notes
thereto and the related auditor’s reports.

“Company Indemnified Parties” has the meaning ascribed thereto in
Section 5.7(a).

“Company Independent Advisors” means Citigroup, Inc. and Lehman Brothers Inc.

“Company Intellectual Property Rights” means the Intellectual Property owned or
used by Company or any Company Subsidiary.

“Company Material Contract” means

(i) any contract, agreement or arrangement which contains any non-compete or
exclusivity provisions with respect to the business of or geographic area with
respect to Company or any Company Subsidiary, or restricts the conduct of the
business of Company or any Company Subsidiary, or the geographic area or manner
in which Company or any Company Subsidiary may conduct business, in each case,
in any material respect;

(ii) any contract, agreement or arrangement between Company or any Company
Subsidiary, on the one hand, and any officer or director of Company or any
Company Subsidiary (other than any such compensation arrangements that shall be
terminated as of Closing Date with respect to which neither Company nor any
Company Subsidiary shall have any obligation or liability following the
Closing);

(iii) any contract, agreement or arrangement to which Company or any Company
Subsidiary or any of their respective properties is subject, other than Tenant
Leases, Ground Leases, Master Leases and Management Agreements, that
(A) involves annual revenue to Company or any Company Subsidiary in excess of
$250,000 in the calendar year ending December 31, 2006, or in excess of
$1,000,000 over the remaining life of such contract, (B) obligates Company or
any Company Subsidiary to expend an amount in excess of $250,000 in the calendar
year ending December 31, 2006, or in excess of $1,000,000 over the remaining
life of such contract, (C) obligates Company or any Company Subsidiary to make
capital expenditures or acquire assets (including by

 

3



--------------------------------------------------------------------------------

way of construction, including in a “build to suit” or similar agreement, or
acquisition of communications towers) in an amount estimated by Company as of
the date hereof to be in excess of $250,000 over the remaining life of such
contract, or (D) involves any agreement with employees or consultants that
cannot be terminated by Company or any Company Subsidiary on 60 days or less
notice and/or without payment by Company or any Company Subsidiary of a premium
or penalty;

(iv) any agreement between Company or any Company Subsidiary, on the one hand,
and Seller, its Affiliates (other than Company Subsidiaries) or CA Towers,
L.L.C., on the other hand, other than those agreements which shall be terminated
at or prior to the Closing Date without liability following Closing to Company
or any Company Subsidiary;

(v) any contract to which Company or any Company Subsidiary is a party providing
for the sale, lease or exchange of, or option to sell, lease or exchange, any
real property, other than Ground Leases and Tenant Leases;

(vi) Tenant Leases, Ground Leases, Master Leases, Management Agreements and
Easements;

(vii) any “master lease,” or similar agreement or understanding to which Company
or any Company Subsidiary is party or by which Company, any Company Subsidiary
or any of their respective assets are bound that determines, in advance of the
execution of a Tenant Lease, the rental rate or other charges payable by the
applicable tenant for the use or occupancy of any Site (excluding any tenant
clawbacks or revenue sharing arrangements); and

(viii) other material contracts or understandings to which Company or any
Company Subsidiary is a party, irrespective of subject matter, not entered into
in the ordinary course of business of Company or any Company Subsidiary, in each
case, which shall not be terminated without further liability to Company or any
Company Subsidiary prior to Closing.

“Company Options” means all stock options issued and outstanding under Company
Stock Option Plans.

“Company Pension Plans” means all “employee pension benefit plans” (as defined
in Section 3(2) of ERISA) under which Company or any ERISA Affiliate has any
liability.

“Company Stock Option Plans” means Company’s (i) 2002 Stock Option Plan, as
amended, and (ii) 1998 Stock Option Plan, as amended.

“Company Subsidiaries” means CA Towers, L.L.C., a New Jersey limited liability
company, and Didier Wireless Towers, L.L.C., a New Jersey limited liability
company.

“Company Welfare Plans” means all “employee welfare benefit plans” (as defined
in Section 3(1) of ERISA) under which Company or any ERISA Affiliate has any
liability.

 

4



--------------------------------------------------------------------------------

“Concerted Action” means any labor dispute, walkout, lockout, strike, slowdown,
hand billing, picketing work stoppage (sympathetic or otherwise), work
interruption or other “concerted action”.

“Confidentiality Agreement” has the meaning ascribed thereto in Section 5.2.

“Control” (including the terms “Controlled by” and “under common Control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly, or as trustee, personal representative or
executor, of the power to direct or cause the direction of the affairs or
management of a Person, whether through the ownership of voting securities, as
trustee personal representative or executor, by contract or otherwise,
including, without limitation, the ownership, directly or indirectly, of
securities having the power to elect a majority of the board of directors or
similar body governing the affairs of such Person.

“Covered Employee” means anyone who is an employee of Company or any Company
Subsidiary immediately prior to the Closing, including those on vacation, leave
of absence or disability.

“Determination Date” means the trading day that occurs five (5) trading days
prior to the closing date established pursuant to Section 2.3.

“Disclosure Schedules” means the disclosure schedules attached hereto and made
part hereof.

“Dispute Notice” shall have the meaning ascribed thereto in Section 2.4(b).

“DOJ” means the United States Department of Justice.

“Easements” means all easements, rights of way, licenses or other agreements for
guy wires and/or anchors or providing access to any of the Sites.

“Environmental Laws” means any applicable and binding Laws (including statutes
and common law) of the United States, any State or any political subdivision
thereof, or any other nation or political subdivision thereof, relating to
pollution, management of Hazardous Materials, protection of natural resources,
protection of the environment or protection of human health and safety from
Hazardous Materials, including judgments, awards, decrees, regulations, rules,
standards, requirements, orders and permits issued by any court, administrative
agency or commission or other Governmental Entity under such Laws, and shall
include without limitation CERCLA, the Clean Air Act (42 U.S.C. §§ 7401 et
seq.), the Resource Conservation and Recovery Act (42 U.S.C. §§ 6901 et seq.),
the Clean Water Act (33 U.S.C. §§ 1251 et seq.), the Occupational Safety and
Health Act (29 U.S.C. §§ 651 et seq.) (to the extent it regulates Hazardous
Materials), the Toxic Substances Control Act (15 U.S.C. §§ 2601 et seq.),
Emergency Planning and Community Right To Know Act (42 U.S.C. §§11001 et seq.),
the Safe Drinking Water Act (42 U.S.C. §§ 300f et seq.) and the National
Environmental Policy Act of 1969 (42 U.S.C. §§ 4321 et seq.), as well as any and
all regulations, rules, standards, requirements, orders and permits issued
thereunder.

 

5



--------------------------------------------------------------------------------

“Equipment” means all physical assets (other than real property and interests in
real property) located on or in, or attached to Sites or Regional Offices of
Company (or any Company Subsidiary) or used in connection with any Management
Agreement, in each case, that is owned by Company or any Company Subsidiary (and
not by any tenant). With respect to any item of or interest in real property
included in the leased property of any Site, any fixture (other than Towers)
attached to that real property is “Equipment” related thereto. “Equipment” does
not include any Excluded Assets.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any trade or business, whether or not incorporated, that
together with Company would be deemed a “single employer” within the meaning of
Section 4001 of ERISA.

“Escrow Agent” means U.S. Bancorp, as escrow agent.

“Escrow Account” means the Escrow Shares and any cash that has been substituted
for Escrow Shares pursuant to the Escrow Agreement.

“Escrow Agreement” means the escrow agreement to be entered into at the Closing,
by and among the parties hereto and the Escrow Agent, in the form attached
hereto as Exhibit 1.1.

“Escrow Amount” means a number of shares of Stock Consideration equal in value
to $75,000,000 (valued at the SBA Average Closing Price).

“Escrow Period” has the meaning ascribed thereto in Section 7.1(a).

“Escrow Shares” means the number of shares of Parent Common Stock in the Escrow
Account from time to time.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Assets” means (i) the real property office leases in respect of
Company’s corporate headquarters located in St. Louis, Missouri, (ii) all
furniture, fixtures and equipment located at such offices (except for the
servers listed on Section 1.1(l) of the Disclosure Schedules), (iii) all Company
cash, (iv) any positive balance resulting from the settlement of any Interest
Hedge Agreements and (v) any work papers and other materials relating to
Company’s strategic review process and the prospective sale of Company or other
strategic alternatives.

“Exhibits” means the exhibits attached hereto and made part hereof.

“FAA” means the United States Federal Aviation Administration.

“FCC” means the United States Federal Communications Commission.

“Final Adjustment Date” has the meaning ascribed thereto in Section 2.4.

 

6



--------------------------------------------------------------------------------

“Final Balance Sheet” means an unaudited consolidated balance sheet of Company,
which fairly presents in all material respects the consolidated financial
position of Company and Company Subsidiaries at the Closing Date in conformity
with GAAP (excluding the effect of SFAS 123R) applied on a basis consistent with
the preparation of Company’s audited consolidated financial statements for the
fiscal year ended December 31, 2005, subject to normal year-end audit
adjustments.

“Final Statement of Working Capital” means a statement of the Final Working
Capital as derived from the Final Balance Sheet.

“Final Working Capital” means the Working Capital as of the Closing Date.

“FIRPTA” shall mean the Foreign Investment in Real Property Tax Act.

“FTC” means the United States Federal Trade Commission.

“GAAP” means accounting principles generally accepted in the United States.

“Governmental Entity” means any United States federal, state or local or any
foreign government or any court, administrative or regulatory agency or
commission or other governmental authority or agency, domestic or foreign.

“Ground Lease” means the agreements pursuant to which Company or any Company
Subsidiary uses or occupies the Leased Sites or the Other Interest Sites.

“Hazardous Material” means any waste, pollutant, hazardous substance, toxic,
radioactive, ignitable, reactive or corrosive substance, hazardous waste,
special waste, controlled waste, industrial substance, by-product, process
intermediate product or waste, petroleum or petroleum-derived substance or
waste, chemical liquids or solids, liquid or gaseous products, or any
constituent of any such substance, waste or material which is regulated by
Environmental Laws, the presence of which in the environment is regulated or
creates liability, or which may be harmful to human health or the environment.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“Improvements” means all Equipment, Towers, poles, buildings, equipment
shelters, storage facilities, cabinets, anchors, guy wires, fences and other
improvements which are located on or appurtenant to a Site, in each case, that
are not owned by any tenant under a Tenant Lease or any other party having a
possessory interest in the Site.

“Indemnified Party” has the meaning ascribed thereto in Section 7.4(a).

“Indemnity Multiple” shall mean the sum of (x) 634,000,000 and (y) the product
of 17,059,336, multiplied by the SBA Average Closing Price, divided by
(z) 60,878,552.

 

7



--------------------------------------------------------------------------------

“Independent Accounting Firm” means a nationally recognized certified public
accountant as selected by Buyer’s Independent Accountants and Seller’s
Independent Accountants.

“Indemnifying Party” has the meaning ascribed thereto in Section 7.4(a).

“Intellectual Property” means all patents, trademarks, trade names, service
marks, copyrights and any applications therefor, technology, know-how, computer
software programs or applications, and other proprietary information or
materials, trademarks, trade names, service marks and copyrights.

“Interest Hedge Agreements” means the obligations of Company under the interest
rate swaps, caps, floors, collars and similar agreements set forth on
Section 1.1(a) of the Disclosure Schedules.

“Judgments” means any temporary restraining order, preliminary or permanent
injunction or other judgment, order or decree entered, enacted, promulgated,
enforced or issued by any court or other Governmental Entity of competent
jurisdiction in the United States or any foreign jurisdiction.

“Knowledge of Buyer,” “Known to Buyer” and similar formulations shall mean the
actual knowledge of officers and employees of Buyer or Parent whose primary
responsibility is the subject matter about which the relevant matter relates and
the knowledge that each such person reasonably should possess if he or she has
properly discharged his or her duties.

“Knowledge of Seller,” “Known to Seller,” and similar formulations shall mean
the actual knowledge of (i) officers and employees of Company whose primary
responsibility is the subject matter about which the relevant matter relates and
the knowledge that each such person reasonably should possess if he or she has
properly discharged his or her duties and (ii) the employees of Cequel III, LLC
who provide significant services to Company with regard to the subject matter
about which the relevant matter relates and the knowledge that each such person
reasonably should possess if he or she has properly discharged his or her duties
to Company.

“Law” means any United States federal, state or local or any foreign statute,
law, rule, regulation, ordinance, code or any other requirement or rule of law.

“Leased Sites” means the tracts, pieces or parcels of land leased by Company or
any Company Subsidiary on which Towers or other communications equipment are, or
intended to be, located (as described in Section 1.1(d) of the Disclosure
Schedules) together with all easements and other rights appurtenant thereto.

“Liens” means all pledges, claims, liens, charges, encumbrances and security
interests of any kind or nature whatsoever.

“Litigation” means any claim, suit, action, investigation, indictment, or
administrative, arbitration or other proceeding.

 

8



--------------------------------------------------------------------------------

“Losses” means liabilities, losses, damages, claims, costs and expenses,
interest, awards, judgments and penalties (including, without limitation,
reasonable attorneys’ fees and expenses incurred to investigate any such
liability or to defend any action relating thereto).

“Managed Sites” means (i) any towers or other structures (rooftops, buildings,
water towers, etc.) leased or subleased by Company or any Company Subsidiary
from the owner or operator thereof and leased or subleased to tenants and
(ii) towers or other structures for which Company or any Company Subsidiary
provides management and leasing services to the owners subject to a Management
Agreement. Any Site that is an Owned Site, a Leased Site or an Other Interest
Site shall not be a Managed Site.

“Management Agreement” means those certain leases, subleases or management
agreements pursuant to which Company or any Company Subsidiary either (i) leases
a Managed Site for sublease to a tenant(s), or (ii) provides, among other
things, management and leasing services to the owners thereof.

“Marketed Secondary Offering” shall have the meaning ascribed thereto in
Section 2.5.

“Master Leases” means those certain master or multiple site lease agreements set
forth in Section 1.1(e) of the Disclosure Schedules pursuant to which certain
communications providers lease space on Sites.

“Material Adverse Effect” means, when used in connection with Company, any
(i) change, (ii) effect, (iii) event, (iv) occurrence, (v) state of facts, or
(vi) development which, individually or in the aggregate, have resulted in, or
could reasonably be expected to result in, any change or effect, that (A) is
materially adverse to the business, financial condition or results of operations
of Company and Company Subsidiaries, taken as a whole, or (B) prevents or has a
material adverse effect on the ability of Seller to consummate the transactions
contemplated by this Agreement; provided, that for purposes of analyzing whether
any change, effect, event, occurrence, state of facts or development constitutes
a “Material Adverse Effect” under this definition, the parties agree that none
of the following shall be deemed, either alone or in combination, to constitute,
and none of the following shall be taken into account in determining whether
there has been or will be, a Material Adverse Effect: (a) any change relating to
the United States or foreign economy or financial, credit or securities markets
in general, so long as the effects do not uniquely relate to Company, (b) any
adverse change, effect, event, occurrence, state of facts or development
reasonably attributable to conditions affecting the industries in which Company
or customers of Company participate, so long as the effects do not uniquely
relate to Company, (c) any change in GAAP or the accounting rules and
regulations of the SEC, so long as the effects do not uniquely relate to
Company, (d) any change in Laws of general applicability or interpretations
thereof by any Governmental Entity, so long as the effects do not uniquely
relate to Company, (e) any change resulting from the announcement of this
Agreement, (f) any adverse change, effect, event, occurrence, state of facts or
development reasonably attributable to any action taken by Company, or the
failure of Company to take action, in each case, in compliance with the terms
and conditions of this Agreement, or (g) any outbreak or escalation of major
hostilities in which the United States is involved or any act of terrorism
within the United States or directed against its facilities or citizens wherever
located.

 

9



--------------------------------------------------------------------------------

“Minimum Effective Period” shall have the meaning ascribed thereto in
Section 5.13(b)

“Most Recent Balance Sheet” means the audited consolidated balance sheet of
Company and Company Subsidiaries at December 31, 2005.

“New Plan” shall have the meaning ascribed thereto in Section 5.10(d).

“NLRB” means the National Labor Relations Board.

“Order” means any charge, order, writ, injunction, judgment, decree, ruling,
determination, directive, award or settlement, whether civil, criminal or
administrative.

“Other Interest Sites” means the tracts, pieces or parcels of land occupied or
used by Company or any Company Subsidiary (as described in Section 1.1(f) of the
Disclosure Schedules) pursuant to a license, easement, permit or similar
arrangement, on which Towers or other communications equipment are, or intended
to be, located, together with all easements and other rights appurtenant
thereto.

“Owned Sites” means the tracts, pieces or parcels of land owned by Company or
any Company Subsidiary (as described in Section 1.1(g) of the Disclosure
Schedules) on which Towers or other communications equipment are, or intended to
be, located together with all easements and other rights appurtenant thereto.

“Parent” has the meaning ascribed thereto in the preamble of this Agreement.

“Parent Common Stock” means the Class A common stock of Parent, par value $.01
per share.

“Parent Financial Statements” has the meaning ascribed thereto in Section 4.12
of this Agreement.

“Parent Material Adverse Effect” means any (i) change, (ii) effect, (iii) event,
(iv) occurrence, (v) state of facts, or (vi) development which individually or
in the aggregate have resulted in, or could reasonably be expected to result in,
any change or effect, that (A) is materially adverse to the business, financial
condition or results of operations of Parent and its subsidiaries, taken as a
whole, or (B) prevents or has a material adverse effect on the ability of Buyer
to consummate the transactions contemplated by this Agreement; provided, that
for purposes of analyzing whether any change, effect, event, occurrence, state
of facts or development constitutes a material adverse effect under this
definition, the parties agree that none of the following shall be deemed, either
alone or in combination, to constitute, and none of the following shall be taken
into account in determining whether there has been or will be, a material
adverse effect: (a) any change relating to the United States or foreign economy
or financial, credit or securities markets in general, so long as the effects do
not uniquely relate to Parent, (b) any adverse change, effect, event,
occurrence, state of facts or development reasonably attributable to conditions
affecting the industries in which Parent or Parent’s customers participate, so
long as the effects do not uniquely relate to Parent, (c) any change in GAAP or
the accounting rules and regulations of the SEC, so long as the effects do not
uniquely relate to Parent, (d) any change in Laws of general applicability or
interpretations thereof by any

 

10



--------------------------------------------------------------------------------

Governmental Entity, so long as the effects do not uniquely relate to Parent,
(e) any change resulting from the announcement of this Agreement, (f) any
adverse change, effect, event, occurrence, state of facts or development
reasonably attributable to any action taken by Parent, or the failure of Parent
to take action, in each case, in compliance with the terms and conditions of
this Agreement, or (g) any outbreak or escalation of major hostilities in which
the United States is involved or any act of terrorism within the United States
or directed against its facilities or citizens wherever located.

“Permitted Encumbrances” means any and/or all of the following: (a) Liens in
respect of property Taxes or other Taxes that are not yet due and payable or the
amount or validity of which is being contested in good faith by appropriate
proceedings of Company; (b) Liens which are being contested in good faith by
appropriate proceedings of Company but only for so long as no foreclosure, sale,
or similar proceedings have been commenced with respect thereto, (c) general
utility, roadway and other easements, rights of way or other encumbrances
typical of telecommunications tower properties leased to third party tenants,
matters that are revealed on a survey and Liens of public record against the
underlying real property interests, in each case, which do not or could not
reasonably be expected to materially and adversely affect the use or operation
of such Tower and/or Site as a telecommunications tower property being leased to
third party tenants, (d) rights of ground lessors who are parties to the Ground
Leases or persons leasing, licensing or otherwise occupying space on any Tower
or Site pursuant to valid written agreements or otherwise utilizing any Tower or
Site pursuant to any collocation agreement as provided therein, provided copies
of such lease, license, collocation and other agreements have previously been
made available to Buyer prior to the execution of this Agreement, (e) mining or
mineral rights, title or interests of third parties not affecting or that could
not reasonably be expected to affect surface rights, and (f) Liens described in
Section 1.1(h) of the Disclosure Schedules which will be removed prior to or at
the Closing except as set forth in Section 1.1(h) of the Disclosure Schedules.

“Person” means any individual, corporation, partnership (general or limited),
limited liability company, limited liability partnership, trust, joint venture,
joint-stock company, syndicate, association, entity, unincorporated organization
or government or any political subdivision, agency or instrumentality thereof.

“Prospectus Supplement” has the meaning ascribed thereto in Section 5.13.

“Purchase Price” has the meaning ascribed thereto in Section 2.2(a).

“Reference Working Capital” means $(9,000,000).

“Regional Offices” means the regional offices of Company (or any Company
Subsidiary) identified on Section 1.1(i) of the Disclosure Schedules.

“Registration Statement” has the meaning ascribed thereto in Section 5.12.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping or disposing into the
environment, and the term “environment” meaning any surface or ground water,
drinking water supply, soil, surface or subsurface strata or medium, or the
ambient air.

 

11



--------------------------------------------------------------------------------

“Representatives” has the meaning ascribed thereto in Section 5.2.

“Restricted Shares” means 9,200,000 shares of Stock Consideration as such amount
may be reduced pursuant to Section 2.5(b); provided however that such shares
shall not be considered Restricted Shares when the aggregate amount of
Restricted Shares beneficially owned by Seller is less than or equal to
2,500,000 shares of Parent Common Stock.

“SBA Average Closing Price” means the average of the daily closing price per
share of Parent Common Stock on The Nasdaq Stock Market, Inc. National Market
System (“Nasdaq”) (as reported in The Wall Street Journal or, if not reported
thereby, another alternative source as chosen by Parent) for the * consecutive
trading days ending on and including the Determination Date.

“SBA Closing Price” means, as of any measurement date, the closing price per
share of Parent Common Stock on such date on Nasdaq (as reported on Bloomberg
or, if not reported thereby, another alternative source as chosen by Parent).

“SBA Reference Price” equals $22.92.

“SBA Sale Price” means the weighted average of the gross sales prices at which
Parent has sold any Parent Common Stock for cash between the date of this
Agreement and the Closing (other than issuances pursuant to outstanding stock
options or pursuant to Parent’s Employee Stock Purchase Plan).

“SEC” means the United States Securities and Exchange Commission.

“Seller Indemnitees” has the meaning ascribed thereto in Section 7.2(c).

“Seller’s Independent Accountants” means Ernst & Young LLP.

“Securities Act” means the Securities Act of 1933, as amended.

“Shares” has the meaning ascribed thereto in the second “Whereas” clause of this
Agreement.

“Sites” means the Owned Sites, the Leased Sites, the Managed Sites, the Other
Interest Sites and the Easements.

“Stock Consideration” has the meaning ascribed thereto in Section 2.2(a).

“Stock Rights” means all options, warrants, convertible or exchangeable
securities, subscriptions, stock appreciation rights, phantom stock options or
stock equivalents, arrangements or commitments (contingent or otherwise)
relating to any equity interests or any other equity interests.

“Subsidiary” means, with respect to any person, any corporation, partnership,
limited liability company or other entity in which such person, directly or
indirectly, owns or Controls

 

* Confidential portion omitted pursuant to request for confidential treatment
and filed separately with the Commission.

 

12



--------------------------------------------------------------------------------

50% or more of the voting equity securities or other ownership interests, or
which such person otherwise Controls.

“Tax” means any federal, state, local or foreign income, gross receipts,
property, sales, use, license, excise, franchise, employment, payroll, premium,
withholding, alternative or added minimum, ad valorem, transfer or excise tax,
or any other tax, duty, or other like assessment of any kind whatsoever,
together with any related interest, penalty, addition to Tax or additional
amount, and any liability for any of the foregoing as transferee.

“Tax Return” means any report, return, document, declaration or other
information or filing required to be filed with respect to Taxes (whether or not
a payment is required to be made with respect to such filing), including
information returns, any documents with respect to or accompanying payments of
estimated Taxes, or with respect to or accompanying requests for the extension
of time in which to file any such report, return, document, declaration or other
information.

“Tenant Leases” means the leases, licenses and other occupancy agreements,
either independent of or entered into pursuant to applicable Master Leases,
pursuant to which any Person is granted the right to use space or install
equipment on any of the Towers or on or in any of the Improvements located on
any of the Sites.

“Third Party Claim” has the meaning ascribed thereto in Section 7.4(a).

“Third-Party Intellectual Property Rights” means any rights to Intellectual
Property owned by any third party.

“Tower Related Assets” means, with respect to each Tower, (a) all rights to any
warranties and guarantees held by Company or any Company Subsidiary or their
Affiliates with respect to such Tower (or the related Site), (b) all rights
under any approvals of Governmental Entities to the extent held with respect to
the ownership or operation of such Tower (and of the related Site if such Site
is an Owned Site) and (c) all plans, specifications, studies, drawings,
essential books and records, and documents relating to the Sites that are in
Company’s or any Company Subsidiary’s possession, together with all other
tangible or intangible personal property owned by Company or any Company
Subsidiary relating to the design, operation, maintenance or ownership of the
Sites. “Tower Related Assets” does not include any Excluded Assets.

“Towers” means the communications towers on the Sites (excluding Managed Sites)
located at the property identified in Section 1.1(j) of the Disclosure Schedules
and the communications towers leased by Company identified on Section 1.1(j) of
the Disclosure Schedules.

“WARN Act” means the Worker Adjustment and Retraining Notification Act, as
amended.

“Working Capital” means, as of any date, accounts receivable, prepaid current
assets and other current assets (excluding cash), less accounts payable, accrued
liabilities (excluding accrued interest payable on the Company Credit
Facilities), deferred revenue, payments in

 

13



--------------------------------------------------------------------------------

advance of billings and other short term liabilities (excluding any
indebtedness) of Company and Company Subsidiaries, each as determined in
accordance with GAAP in a manner consistent with the preparation of Company’s
audited consolidated financial statements for the fiscal year ended December 31,
2005, net of any amounts paid at Closing pursuant to Sections 2.2(a)(i) and
5.10(a) and any other transaction costs paid by Seller, to the extent any of
those items appear on the Final Balance Sheet, an example of which is attached
as Section 1.1(k) of the Disclosure Schedules.

ARTICLE II

SALE AND PURCHASE OF SHARES; CLOSING

Section 2.1 Share Purchase. Upon the terms and subject to the conditions hereof,
and upon the basis of the agreements, representations and warranties contained
in this Agreement, on the Closing Date, Seller shall sell, transfer, assign,
convey, set over and deliver to Buyer, and Buyer shall purchase and acquire from
Seller, all of Seller’s right, title and interest in and to the Shares, free and
clear of all Liens.

Section 2.2 Consideration.

(a) The consideration to be paid by Buyer to Seller for the Shares shall be an
aggregate of $634,000,000 in cash (the “Cash Consideration”) and 17,059,336
newly issued shares of Parent Common Stock (issued by Parent to Seller in a
private placement transaction) (the “Stock Consideration” and together with the
Cash Consideration, the “Purchase Price”). At the Closing, Buyer shall,

(i) pay by wire transfer of immediately available funds, to an account or
accounts designated by Seller not less than three (3) days prior to the Closing
Date, (A) the Cash Consideration (less the amounts specified in clauses (B),
(C) and (D) of this Section 2.2(a)(i)), (B) an amount sufficient to repay in
full all amounts outstanding under the Company Credit Facilities (including all
premiums, penalties and other fees due in connection with such repayment and all
accrued interest amounts), (C) an amount sufficient to settle all amounts
outstanding, if any, under the Interest Hedge Agreements, and (D) an amount
sufficient to cash out and terminate the Company Options and any shares of
Common Stock issued pursuant to Company Options (including any withholding or
other taxes due in connection therein);

(ii) deliver the Escrow Amount to the Escrow Agent pursuant to the Escrow
Agreement; and

(iii) deliver the Stock Consideration (less the Escrow Amount) to Seller.

(b) At its option, Buyer, upon delivery of written notice to Seller no less than
three (3) Business Days prior to the Closing, may deliver cash in lieu of all or
a portion of the Stock Consideration equal in value to no less than $75.0
million. If Buyer elects to exercise this option, then with respect to each
share of Parent Common Stock that Seller elects to

 

14



--------------------------------------------------------------------------------

substitute with cash at the Closing, Buyer will deliver to Seller cash in
immediately available funds in an amount calculated as follows:

(i) if the SBA Sale Price is greater than or equal to the SBA Reference Price,
then each share of Parent Common Stock will be substituted with cash equal to
the SBA Sale Price, less the per share normal and customary selling costs, if
any, incurred by Parent (but only to the extent such deduction does not cause
the effective SBA Sale Price to be less than the SBA Reference Price); or

(ii) if the SBA Sale Price is less than the SBA Reference Price, then each share
of Parent Common Stock will be substituted with cash equal to the SBA Reference
Price.

Section 2.3 The Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at 10:00 a.m., local time, at the
offices of Paul, Hastings, Janofsky & Walker LLP, 75 East 55th Street, New York,
New York 10022, on a date (the “Closing Date”) no earlier than the sixth
(6th) Business Day, and no later than the tenth (10th) Business Day, following
the satisfaction or waiver of all of the conditions to Closing set forth in
Article VI hereof, but in no case sooner than thirty (30) days after the date of
this Agreement and in no case later than the date set forth in Section 8.1(b)(i)
hereof, or on such other day as shall be agreed by Seller and Buyer.

(a) At the Closing, Seller shall deliver, or cause to be delivered, to Buyer the
following:

(i) stock certificates evidencing the Shares, in each case accompanied by stock
powers duly executed in blank for transfer on the books of Company, together
with any applicable stock transfer stamps;

(ii) each of the certificates and other documents contemplated by Section 6.2;

(iii) a copy of the Certificate of Incorporation, certified by the State of New
York as of a date as near as practicable to the Closing Date;

(iv) a copy of the Bylaws, certified by the Secretary or Assistant Secretary of
Company; a good standing certificate for Company, dated as of a date as near as
practicable to the Closing Date, from the Department of State of the State of
New York, to the effect that Company is a subsisting company;

(v) the original corporate minute, ledger and securities books and corporate
seal of Company;

(vi) releases executed by each Person set forth in Section 2.3(a)(vi) of the
Disclosure Schedules releasing Company, each Company Subsidiary and any of their
respective officers, directors or employees of any claims that may give rise to
an indemnification claim against Company or any Company Subsidiary under the
indemnification obligations referred to in Section 5.7 in this Agreement;

 

15



--------------------------------------------------------------------------------

(vii) any document necessary to transfer control of each checking, deposit,
investment or other similar accounts, security deposits from tenants and safe
deposit boxes held by Company to Buyer; and

(viii) evidence that Seller has paid in full all severance pay and benefits due
to Covered Employees pursuant to Section 5.10(a);

(ix) any other documents that Buyer may reasonably request to effect the
transactions contemplated hereby.

(b) At the Closing, Buyer shall:

(i) deliver the Purchase Price (less the Escrow Amount) to Seller as
contemplated by Section 2.2;

(ii) deliver the Escrow Amount to the Escrow Agent as contemplated by
Section 2.2;

(iii) deliver to Seller each of the certificates and other documents
contemplated by Section 6.3; and

(iv) any other documents that Seller may reasonably request to effect the
transactions contemplated hereby.

Section 2.4 Post-Closing Adjustment of Purchase Price. The Purchase Price shall
be subject to adjustment after the Closing as specified in this Section 2.4:

(a) As promptly as practicable, but in any event within ninety (90) calendar
days following the Closing Date, Seller shall deliver to Buyer (i) the Final
Balance Sheet (the cost of preparing such balance sheet to be borne equally
between Seller and Buyer) and (ii) the Final Statement of Working Capital.
Seller shall make reasonably available to Buyer all books and records used in
connection with the preparation of the Final Balance Sheet and the Final
Statement of Working Capital and Seller’s and Seller’s Independent Accountants’
work papers thereon, if any. Buyer shall make reasonably available to Seller and
its Representatives all books and records of Company and Company Subsidiaries as
reasonably required by Seller in connection with Seller’s preparation of the
Final Balance Sheet and Final Statement of Working Capital.

(b) The Final Statement of Working Capital delivered by Seller to Buyer shall be
deemed to be and shall be final, binding and conclusive on the parties hereto;
provided, however, that Buyer may dispute any amounts reflected on the Final
Statement of Working Capital, but only on the basis that the amounts reflected
on the Final Statement of Working Capital were not determined in accordance with
GAAP applied on a basis consistent with the preparation of Company’s financial
statements for the year ended December 31, 2005; provided further, however, that
Buyer shall have notified Seller in writing of each disputed item (the “Dispute
Notice”), specifying the amount thereof in dispute and setting forth, in
reasonable detail, the basis for such dispute, within thirty-five (35) Business
Days of Buyer’s receipt of the Final Statement of Working Capital (the “Final
Adjustment Date”). In the event of such a

 

16



--------------------------------------------------------------------------------

dispute, Seller and Buyer shall attempt to reconcile their differences in good
faith. If Seller and Buyer are unable to reach a resolution to each disputed
item within ten (10) Business Days after receipt by Seller of the Dispute
Notice, Seller’s Independent Accountants and Buyer’s Independent Accountants
shall attempt to reconcile their differences, and any resolution by them as to
any disputed amounts shall be final, binding and conclusive on the parties
hereto. If Seller’s Independent Accountants and Buyer’s Independent Accountants
are unable to reach a resolution as to all disputed amounts within ten
(10) Business Days after referral of the dispute by Seller and Buyer to Seller’s
Independent Accountants and Buyer’s Independent Accountants, Seller’s
Independent Accountants and Buyer’s Independent Accountants shall submit the
items remaining in dispute for resolution to the Independent Accounting Firm,
which shall, within twenty (20) Business Days after such submission, determine
and report to Seller and Buyer upon such remaining disputed items, and such
report shall be final, binding and conclusive on Seller and Buyer. The fees and
disbursements of the Independent Accounting Firm shall be allocated between
Seller and Buyer in the same proportion that the aggregate amount of such
remaining disputed items so submitted to the Independent Accounting Firm that is
unsuccessfully disputed by each such party (as finally determined by the
Independent Accounting Firm) bears to the total amount of such remaining
disputed items so submitted. In acting under this Agreement, Seller’s
Independent Accountants, Buyer’s Independent Accountants and the Independent
Accounting Firm shall be entitled to the privileges and immunities of
arbitrators.

(c) The Final Statement of Working Capital shall be deemed final for the
purposes of this Section 2.4 upon the earliest of (A) the failure of Buyer to
deliver a Dispute Notice to Seller within thirty-five (35) Business Days of the
Final Adjustment Date, and (B) the resolution of all disputes, pursuant to
Section 2.4(b). Within three (3) Business Days of the Final Statement of Working
Capital being deemed final, a Purchase Price adjustment shall be made as
follows:

(i) in the event that the Reference Working Capital exceeds the Final Working
Capital, then the Purchase Price shall be adjusted downward in an amount equal
to such excess, and Seller shall, within three (3) Business Days of such
determination, pay such amount (or the applicable portion thereof not then
subject to any dispute pursuant to Section 2.4(b)) to Buyer in Escrow Shares
(valued at the SBA Average Closing Price) and/or cash and shall authorize the
Escrow Agent to act accordingly; and

(ii) in the event that the Final Working Capital exceeds the Reference Working
Capital, then the Purchase Price shall be adjusted upward in an amount equal to
such excess, and Buyer shall, within three (3) Business Days of such
determination, pay such excess (or the applicable portion thereof not then
subject to any dispute pursuant to Section 2.4(b)) to Seller by wire transfer in
immediately available funds to an account designated by Seller in writing.

(d) Any payment required to be made by Seller or Buyer pursuant to Section 2.4
shall bear interest from the Closing Date through the date of payment at the
rate of interest publicly announced by Citibank N.A. or any successor thereto in
New York, New York from time to time as its base rate from the Closing Date to
the date of such payment plus 2%.

 

17



--------------------------------------------------------------------------------

Section 2.5 Restriction on Resale by Seller.

(a) Prior to the two-year anniversary date of the Closing, Seller hereby agrees
that it will not offer, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, or otherwise transfer or dispose of, directly or
indirectly, the Restricted Shares other than through a marketed secondary
offering (a “Marketed Secondary Offering”), in accordance with the provisions of
Section 5.13 of this Agreement or in an Approved Block Trade. Seller may not
effect more than two Marketed Secondary Offerings in any 365 day period.

(b) To the extent that Buyer exercises its option to substitute cash for shares
of Parent Common Stock pursuant to Section 2.2(b), the number of Restricted
Shares shall be reduced by an amount equal to 54% of the shares of Stock
Consideration substituted with cash; provided further that if the number of
shares of Stock Consideration substituted with cash exceeds 7,600,000 shares of
Parent Common Stock, then the restrictions imposed by Section 2.5(a) shall be
terminated and have no effect.

(c) Seller may transfer those shares of Stock Consideration that are not the
Restricted Shares to (A) a member of Seller (each a “Seller Member”) in the
course of Seller distribution to such Seller Member or (B) an entity controlled
by Seller, and a Seller Member may transfer any portion of the Stock
Consideration to a member, partner, limited partner or shareholder of such
Seller Member (each such member, partner, limited partner or shareholder (and
each subsequent member, partner, limited partner or shareholder that is a
distributee) shall also be deemed a “Seller Member” for purposes hereof) in the
course of such Seller Member’s distribution, in each case, in accordance with
the Securities Act.

Section 2.6 Restrictive Legend. Seller acknowledges and agrees that the resale
of the Restricted Shares will be subject to certain restrictions and that the
Restricted Shares may only be transferred in accordance with Section 2.5 above.
Each certificate issued pursuant to this Agreement representing the Restricted
Shares shall have the following legend:

“The securities represented by this certificate are subject to certain
restrictions on transfer specified in Section 2.5 of the Stock Purchase
Agreement dated as of March 17, 2006 by and among AAT Holdings, LLC II, AAT
Communications Corp., AAT Acquisition LLC and SBA Communications Corporation.”

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller and Company, jointly and severally, represent and warrant to Buyer as
follows:

Section 3.1 Organization and Standing.

(a) (i) Seller is duly organized, validly existing and in good standing as a
limited liability company under the laws of the State of Delaware and
(ii) (A) has full corporate power and authority to own, lease and operate its
properties and assets and to conduct its

 

18



--------------------------------------------------------------------------------

business as presently conducted, and (B) is duly qualified to do business as a
foreign limited liability company and is in good standing in each jurisdiction
where the character of the properties owned, leased or operated by it or the
nature of its business makes such qualification necessary, except in the case of
clauses (ii)(A) and (ii)(B), where any such failure has not had, or could not
reasonably be expected to have a material adverse effect on Seller or its
ability to consummate the transactions contemplated hereby.

(b) Company (i) is duly organized, validly existing and in good standing as a
corporation under the laws of the State of New York and (ii) (A) has full
corporate power and authority to own, lease and operate its properties and
assets and to conduct its business as presently conducted, and (B) is duly
qualified to do business as a foreign corporation and is in good standing in
each jurisdiction where the character of the properties owned, leased or
operated by it or the nature of its business makes such qualification necessary,
except in the case of clauses (ii)(A) and (ii)(B), where any such failure has
not had, or could not reasonably be expected to have a Material Adverse Effect
on Company. Seller has previously furnished or made available to Buyer true and
complete copies of (x) the Certificate of Incorporation of Company, as amended
to date (the “Certificate of Incorporation”); (y) the Bylaws of Company, as
amended to date (the “Bylaws”) and (z) minutes (or, in the case of minutes that
have not yet been finalized, drafts thereof, other than minutes, or portions
thereof, relating to the sale of Company and other strategic alternatives) of
all meetings of the stockholders of Company, the board of directors of Company
and the committees of the board of directors of Company, in each case held since
January 1, 2004. The Certificate of Incorporation and the Bylaws are in full
force and effect and have not been otherwise amended or modified.

(c) (i) Each Company Subsidiary is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, and (ii) each Company Subsidiary (A) has full limited liability
company power and authority to own, lease and operate its properties and assets
and to conduct its business as presently conducted, and (B) is duly qualified to
do business as a foreign limited liability company and is in good standing in
each jurisdiction where the character of the properties owned, leased or
operated by it or the nature of its business makes such qualification necessary,
except in the case of clauses (ii)(A) and (ii)(B), where any such failure has
not had, or could not reasonably be expected to have, a Material Adverse Effect
on Company. Seller has previously furnished or made available to Buyer true and
complete copies of (x) the certificate of formation of each Company Subsidiary,
as amended to date; (y) the limited liability company agreement of each Company
Subsidiary, as amended to date and (z) minutes (or, in the case of minutes that
have not yet been finalized, drafts thereof, other than minutes, or portions
thereof, relating to the sale of Company and other strategic alternatives) of
all meetings of the members of each Company Subsidiary, the managers of each
Company Subsidiary and any committees of each Company Subsidiary, in each case
held since January 1, 2004. The certificate of formation and the limited
liability company agreement of each Company Subsidiary are in full force and
effect and have not been otherwise amended or modified.

Section 3.2 Capitalization and Title to Shares.

(a) The authorized capital stock of Company consists of (i) 9,990,000 shares
of Common Stock and (ii) 10,000 shares of preferred stock. As of the date
hereof,

 

19



--------------------------------------------------------------------------------

(A) 5,634,458.7076 shares of Common Stock were issued and outstanding, all of
which were validly issued, fully paid and nonassessable and free of preemptive
rights, (B) no shares of Company Common Stock were held by Company in its
treasury, and (C) 369,750 shares of Company Common Stock were reserved for
issuance pursuant to the Company Stock Option Plans, of which 283,117 shares of
Common Stock were subject to outstanding and unexercised Company Options. As of
the date hereof, no shares of preferred stock of Company were issued and
outstanding and no shares of such preferred stock were held in the treasury of
Company.

(b) Except as set forth in clause (a) above or in Section 3.2(b) of the
Disclosure Schedules, as of the date hereof, there are no Stock Rights issued or
authorized by Company or any Company Subsidiary relating to the issued or
unissued capital stock or equity interest of Company or any Company Subsidiary
or obligating Company or any Company Subsidiary to issue or sell any shares of
capital stock of, or Stock Rights in Company or any Company Subsidiary. There
are no outstanding contractual obligations of Company or any Company Subsidiary
to repurchase, redeem or otherwise acquire any capital stock or equity interest
of Company (including any Shares of Common Stock) or any Company Subsidiary or
any Stock Rights or to pay any dividend or make any other distribution in
respect thereof or to provide funds to, or make any investment (in the form of a
loan, capital contribution or otherwise) in, any Person.

(c) Company Subsidiaries constitute all of the Subsidiaries of Company in
existence as of the date hereof. Except as set forth in Section 3.2(c) of the
Disclosure Schedules, all of the membership interests of Company Subsidiaries
are owned directly or indirectly by Company, free and clear of all Liens and
free of any other restriction (including any restriction on the right to vote,
sell or otherwise dispose of such capital stock or other ownership interests),
except for restrictions imposed by applicable securities laws and the applicable
limited liability company agreement or operating agreement of such Company
Subsidiary. As of the date of this Agreement, neither Company nor any of Company
Subsidiaries directly or indirectly owns or has any right or obligation to
subscribe for or otherwise acquire any equity or similar interest in, or any
interest convertible into or exchangeable or exercisable for, any corporation,
partnership, joint venture or other business association or entity (other than
Company Subsidiaries).

(d) Seller is the sole record and beneficial owner of the Shares, and, as of the
Closing, will own such Shares free and clear of any Liens, other than any Lien
existing by virtue of the Securities Act. As of the Closing, the Shares will
constitute all of the issued and outstanding capital stock of Company and upon
payment and satisfaction of Company’s obligations pursuant to Section 5.9, no
Company Options shall be outstanding and exercisable.

Section 3.3 Authority for Agreement. Each of Seller and Company has all
necessary limited liability company or corporate power and authority, as the
case may be, to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated by this Agreement. The
execution, delivery and performance by each of Seller and Company of this
Agreement, and the consummation by each of Seller and Company of the
transactions contemplated by this Agreement, have been duly authorized by all
necessary limited liability company or corporate action, as the case may be, on
the part of each of Seller and Company and no other limited liability company or
corporate proceedings, as the

 

20



--------------------------------------------------------------------------------

case may be, on the part of each of Seller and Company are necessary to
authorize this Agreement or to consummate the transactions contemplated by this
Agreement. This Agreement has been duly executed and delivered by each of Seller
and Company and, assuming the due authorization, execution and delivery by Buyer
and Parent, constitutes a legal, valid and binding obligation of each of Seller
and Company enforceable against each of Seller and Company in accordance with
its terms subject, as to enforcement of remedies, to bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the rights and remedies of
creditors generally and to the effect of general principles of equity.

Section 3.4 No Conflict. The execution and delivery of this Agreement by Seller
and Company do not, and the performance of this Agreement by each of Seller and
Company and the consummation of the transactions contemplated by this Agreement
will not, (a) conflict with or violate (i) the Certificate of Incorporation or
Bylaws, or the certificate of formation or the limited liability company
agreement of Seller or (ii) the equivalent organizational documents of any
Company Subsidiary, (b) subject to Section 3.5, conflict with or violate any Law
or Order, in each case, applicable to Seller, Company or any Company Subsidiary
or by which any property or asset of Seller, Company or any Company Subsidiary
is bound or affected, or (c) except as set forth on Schedule 3.4 of the
Disclosure Schedules, result in a breach of or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, give
to others any right of termination, amendment, acceleration or cancellation of,
result in the triggering of any payment or other obligation or any right of
consent, or result in the creation of a Lien, other than Permitted Encumbrances,
on any property or asset of Seller, Company or any of Company Subsidiaries
pursuant to any note, bond, mortgage, indenture, contract, agreement, lease,
license, permit, franchise or other instrument or obligation to which Seller,
Company or any Company Subsidiary is a party or by which Seller, Company or any
Company Subsidiary or any property or asset of any of them is bound (including
any Company Material Contract), except, in the case of clauses (b) and
(c) above, for any such conflicts, violations, breaches, defaults or other
occurrences which could not reasonably be expected to have a Material Adverse
Effect on Company.

Section 3.5 Required Filings and Consents. Except as set forth in Section 3.5 of
the Disclosure Schedules, the execution and delivery of this Agreement by Seller
and Company do not, and the performance of this Agreement by each of Seller and
Company will not, require any consent, approval, order, authorization or permit
of, or declaration, registration, filing with, or notification to, any
Governmental Entity except for (i) applicable requirements, if any, of the
Securities Act, (ii) those that may be required by the HSR Act, (iii) the filing
of customary applications and notices, as applicable, (A) with the FAA, and any
approvals of such applications and notices, or (B) with the FCC under the
Communications Act, and any approvals of such applications and notices, which,
in the case of this clause (iii), are required or appropriate with respect to
the transactions contemplated by this Agreement and related to Company’s
ownership or operation of communications or broadcast towers and the assets and
properties relating thereto, and (iv) customary filings, notices and approvals
with any state public service, public utility commissions, state environmental
agencies or similar state regulatory bodies with respect to the transactions
contemplated by this Agreement and related to Company’s ownership or operation
of communications or broadcast towers and the assets and properties relating
thereto, the failure of which to make or obtain could not reasonably be expected
to cause a Material Adverse Effect on Company.

 

21



--------------------------------------------------------------------------------

Section 3.6 Compliance; Regulatory Compliance.

(a) Except as set forth in Section 3.6(a) of the Disclosure Schedules, each of
Company and Company Subsidiaries (i) has been operated at all times in
compliance in all material respects with all Laws applicable to Company or any
Company Subsidiary or by which any property, business or asset of Company or any
Company Subsidiary is bound or affected and (ii) is not in material default or
violation of any material governmental licenses, registrations, permits or
franchises to which Company or any Company Subsidiaries is a party or by which
Company or any Company Subsidiary or any property or asset of Company or any
Company Subsidiaries is bound or affected.

(b) Except as set forth in Section 3.6(b) of the Disclosure Schedules, each of
Company and Company Subsidiaries has in effect all required material
governmental licenses, registrations, permits, certificates, approvals and
authorizations necessary for the conduct of their business and the use of their
properties and assets, as presently conducted and used; and neither Company nor
any Company Subsidiary has received written notice or, to the Knowledge of
Seller, verbal notice from any Governmental Entity that any such material
license, permit, certificate, approval or authorization is subject to any
adverse action or investigation.

(c) This Section 3.6 does not relate to Tax matters, employee benefits matters,
labor relations matters, or environmental matters which are the subjects of
Sections 3.9, 3.12, 3.13 and 3.14, respectively.

Section 3.7 Financial Statements.

(a) The Company Financial Statements have been prepared in accordance with GAAP
applied on a consistent basis throughout the periods involved (except as may be
indicated in the notes thereto). The consolidated balance sheets (including the
related notes, where applicable) included in such Company Financial Statements
fairly present, in all material respects, the consolidated financial position of
Company and Company Subsidiaries at their respective dates, and the consolidated
statements of operations, shareholder’s equity and cash flows (in each case,
including the related notes, where applicable) included in such Company
Financial Statements fairly present, in all material respects, the consolidated
operations, shareholder’s equity and cash flows of Company and Company
Subsidiaries for the periods indicated.

(b) Except as set forth in Section 3.7(b) of the Disclosure Schedules, neither
Company nor any Company Subsidiary has any liabilities or obligations of any
kind whatsoever, whether or not accrued and whether or not contingent or
absolute, that are material to Company and Company Subsidiaries, taken as a
whole, other than (i) liabilities or obligations disclosed or provided for in
the Company Financial Statements for the year ended December 31, 2005,
(ii) liabilities or obligations incurred by or on behalf of Company in
connection with this Agreement, (iii) liabilities or obligations incurred or to
be performed by or on behalf of Company or any Company Subsidiary in the
ordinary course of business consistent with past practice since December 31,
2005, and (iv) other liabilities or obligations that are not otherwise covered
by insurance that were not, or could not reasonably be expected to be, material
and

 

22



--------------------------------------------------------------------------------

adverse to the businesses of Company and Company Subsidiaries, taken as a whole.
Notwithstanding anything to the contrary in this Agreement, neither Company nor
any Company Subsidiary has any liabilities or obligations, contingent or
otherwise, of any kind associated with (i) any long term debt incurred since
December 31, 2005 (other than under the Company Credit Facilities); (ii) the
dissolution of any subsidiaries of Company or any other entities in which
Company or any Company Subsidiary had an interest in at the time of dissolution
or (iii) the acquisition of any entities or assets, which in each case are not
reflected on the Most Recent Balance Sheet.

(c) The tower cash flow data, as set forth in Section 3.7(c) of the Disclosure
Schedules, (i) fairly present, in all material respects, the information set
forth therein and (ii) was prepared in a manner consistent with the methodology
set forth therein.

Section 3.8 Absence of Certain Changes or Events. Except as contemplated by this
Agreement, since December 31, 2005 each of Company and Company Subsidiaries has
conducted its respective business only in the ordinary course and in a manner
consistent with prior practice and there has not been any event or occurrence of
any condition that has had or could reasonably be expected to have a Material
Adverse Effect on Company. Except as contemplated by this Agreement, since
December 31, 2005 and through the date hereof, there has not been (i) any
material change in accounting methods, principles or practices employed by
Company or (ii) any action of the types described in Section 5.1(b) or 5.1(c)
which, had such action been taken after the date of this Agreement, would be in
violation of any such Section.

Section 3.9 Taxes.

(a) Except as disclosed in Section 3.9(a) of the Disclosure Schedules, each of
Company and Company Subsidiaries has duly filed all material Tax Returns and
reports required to be filed by it or has been granted extensions to file such
returns or reports, which extensions have not expired and all such Tax Returns
were at the time of the respective filings true and accurate in all material
respects. Company and each of Company Subsidiaries have paid (or Company has
paid on its behalf) all Taxes (i) shown as due on such returns or (ii) otherwise
due and payable, except for those Taxes being contested in good faith by
appropriate proceedings and that have not had and would not reasonably be
expected to have a Material Adverse Effect on Company. There are no Liens
(except for Permitted Encumbrances) for any Taxes upon the assets of Company or
Company Subsidiaries, other than (i) statutory Liens for Taxes not yet due and
payable and (ii) Liens (except for Permitted Encumbrances) for Taxes contested
in good faith by appropriate proceedings and (iii) Liens that are not, and would
not reasonably be expected to be, material to the businesses of Company and
Company Subsidiaries, taken as a whole.

(b) Except as disclosed in Section 3.9(b) of the Disclosure Schedules, no
material deficiencies for any Taxes have been proposed, asserted or assessed in
writing against Company or any of Company Subsidiaries that are not adequately
reserved for and no requests for waivers of the time to assess any such Taxes
have been granted or are pending (other than with respect to years that are
currently under examination by the Internal Revenue Service or other applicable
taxing authorities).

 

23



--------------------------------------------------------------------------------

(c) Company and Company Subsidiaries have complied in all material respects with
all applicable Laws relating to the payment and withholding of Taxes.

(d) Except as specifically set forth in this Section 3.9, Seller and Company
make no other representations or warranties in this Agreement with respect to
Taxes or the other matters set forth in this Section 3.9.

Section 3.10 Litigation.

(a) Section 3.10 of the Disclosure Schedules identifies all pending and, to the
Knowledge of Seller, threatened Litigation to which Company or any Company
Subsidiary is a party or, to which the assets of Company or any Company
Subsidiary are, or will be, subject or bound. There is no Litigation involving
Seller, Company or any Company Subsidiary which, if adversely determined could
reasonably be expected to have a Material Adverse Effect on Company or on
Seller’s ability to consummate the transactions contemplated by this Agreement.
There is no Litigation pending or, to the Knowledge of Seller, threatened,
against or affecting Seller, Company or any Company Subsidiary or any of their
respective assets that has had or could reasonably be expected to have a
Material Adverse Effect on Company or on Seller’s ability to consummate the
transactions contemplated by this Agreement. For purposes of this
Section 3.10(a), “Knowledge of Seller” shall mean the actual knowledge of those
persons set forth on Section 3.10(a) of the Disclosure Schedules.

(b) There is not any material Order of any Governmental Entity or arbitrator
outstanding against, or, to the Knowledge of Seller, investigation by, any
Governmental Entity involving Seller, Company or any Company Subsidiary or any
of their respective assets.

(c) This Section 3.10 does not relate to Tax matters, employee benefits matters,
labor relations matters, or environmental matters which are the subjects of
Sections 3.9, 3.12, 3.13 and 3.14, respectively.

Section 3.11 Contracts and Commitments.

(a) Section 3.11(a) of the Disclosure Schedules sets forth a true and complete
list as of the date hereof of each Company Material Contract, other than
Easements. Seller has previously delivered or made available true and complete
copies of each Company Material Contract.

(b) Except as could not reasonably be expected to have a Material Adverse
Effect, the Company Material Contracts are legal, valid, binding and enforceable
in accordance with their respective terms with respect to Company and, to the
Knowledge of Seller, with respect to each other party to any of such Company
Material Contracts, except, in each case, to the extent that enforcement of
rights and remedies created by any Company Material Contracts are subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar Laws of general application related to or affecting creditors’ rights
and to general equity principles. Except as has not had or could not reasonably
be expected to have a Material Adverse Effect on Company, (i) there are no
existing defaults, violations or breaches by Company or any Company Subsidiary
(or events or conditions which, with notice or lapse of time or both would
constitute such a default, violation or breach) of any notes, bonds,

 

24



--------------------------------------------------------------------------------

mortgages, indentures, contracts, agreements or leases to which Company or any
of Company Subsidiaries is a party or by which Company or any of Company
Subsidiaries or any property or asset of Company or any of Company Subsidiaries
is bound or affected, including any Company Material Contract and (ii) to the
Knowledge of Seller, there are no such defaults, violations or breaches (or
events or conditions which, with notice or lapse of time or both would
constitute such a default, violation or breach) with respect to any third party
to any such notes, bonds, mortgages, indentures, contracts, agreements or
leases. As of the date hereof, Seller has no knowledge of any pending
bankruptcy, insolvency or similar proceeding with respect to any party to any
Company Material Contract which has had or could reasonably be expected to have
a Material Adverse Effect on Company. Section 3.11(b) of the Disclosure
Schedules identifies each Company Material Contract that requires the consent of
or notice to the other party thereto to avoid any material breach, default or
violation of such contract, agreement or other instrument in connection with the
transactions contemplated hereby.

(c) Except as set forth in Section 3.11(c) of the Disclosure Schedules, none of
the obligations of Company or any Company Subsidiary under any outstanding
performance or removal bonds and sureties relating to any obligations of Company
or any Company Subsidiary in connection with any Sites or Towers are secured by
letters of credit or other collateral under the Company’s Credit Facilities.

Section 3.12 Employee Benefit Plans.

(a) Section 3.12(a) of Disclosure Schedules sets forth a list as of the date
hereof of all Company Benefit Plans under which Company, any ERISA Affiliate or
any Company Subsidiary has any liability.

(b) Company has made available to Buyer with true and complete copies of
(1) each Company Benefit Plan (or, in the case of any unwritten Company Benefit
Plan, a summary of the material provisions of such plan) in effect on the date
hereof, (2) the most recent report on Form 5500 filed with the Internal Revenue
Service with respect to each Company Benefit Plan in effect on the date hereof
to the extent any such report was required by applicable Law, (3) the most
recent summary plan description for each Company Benefit Plan for which such a
summary plan description is required by applicable Law and (4) each currently
effective trust agreement or other funding vehicle relating to any Company
Benefit Plan. Except as set forth on Section 3.12 of the Disclosure Schedules,
other than severance benefits provided under a Company Benefit Plan, no Company
Welfare Plan provides benefits to, or on behalf of, any former employee after
the termination of employment except (1) where the full cost of such benefit is
borne entirely by the former employee (or his eligible dependents or
beneficiaries), (2) where plan benefits are payable through a trust, the fair
market value of the assets of which equal or exceed the present value of the
liabilities of such plan or (3) where the benefit is required by Section 4980B
of the Code.

(c) With the exception of AAT Electronics Corporation Employees Pension Plan,
neither Company nor any ERISA Affiliate has maintained, contributed to or been
obligated to maintain or contribute to, or has any actual or contingent
liability under, any Company Pension Plan that is subject to Title IV of ERISA
or Section 412 of the Code or is otherwise a plan described in Section 3(40) of
ERISA or a plan described in Section 413 of the

 

25



--------------------------------------------------------------------------------

Code. Except as set forth on Section 3.12(c) of the Disclosure Schedules, there
are no unfunded benefit liabilities within the meaning of Section 4001(a)(16) of
ERISA with respect to any Company Pension Plan, as determined under reasonable
actuarial assumptions (based on the Plan’s most recent actuarial report). No
Company Pension Plan subject to the requirements of Section 412 of the Code or
Section 302 of ERISA has incurred an “accumulated funding deficiency” (as
defined in such applicable section and any regulations thereunder), whether or
not waived. No liability to the Pension Benefit Guaranty Corporation, other than
payment of required premiums (all of which have been paid or will be paid when
due), has been incurred by Company or any ERISA Affiliate with respect to any
Company Pension Plan. Company or any ERISA Affiliate have not taken any action
to terminate any Company Pension Plan or any action that would reasonably be
expected have resulted in a partial termination of any Company Pension Plan. No
“reportable event” (as defined in ERISA and the regulations thereunder, but
excluding any event for which the thirty day notice requirement has been waived)
has occurred or is continuing to occur with respect to any Company Pension Plan.

(d) Except as is not material or as disclosed in Section 3.12(d) of the
Disclosure Schedules: (i) each Company Benefit Plan in effect on the date hereof
has been administered in all respects in accordance with its terms, and Company,
each ERISA Affiliate and each Company Subsidiary and all Company Benefit Plans
are in compliance with the applicable provisions of ERISA, the Code and other
applicable Laws as to Company Benefit Plans; (ii) all contributions, including
participant contributions, required under each Company Benefit Plan have been
made in full on a timely and proper basis pursuant to the terms of such plans
and applicable Law; (iii) with respect to Company Benefit Plans, individually
and in the aggregate, no event has occurred, and there exists no condition or
set of circumstances, including claims, audits, and investigations, in
connection with which Company, any ERISA Affiliate or any of Company
Subsidiaries could reasonably be expected to become subject to liability under
ERISA, the Code or any other applicable Law; (iv) the amounts payable pursuant
to the terms of a Company Benefit Plan will not be subject to any income tax
deduction limit under Section 162(m) of the Code or any other applicable Law;
(v) each Company Pension Plan that is intended to comply with the provisions of
Section 401(a) of the Code has been the subject of a determination letter from
the Internal Revenue Service to the effect that such Company Pension Plan
currently is qualified and exempt from income Taxes under Section 401(a) of the
Code and the trust relating to such plan is exempt from income Taxes under
Section 501(a) of the Code, and no such determination letter has been revoked
and, to the Knowledge of Seller, revocation has not been threatened;
(vi) Company has made available to Buyer a copy of the most recent determination
letter received with respect to each Company Pension Plan for which such a
letter has been issued, as well as a copy of any pending application for a
determination letter; (vii) there are no understandings, agreements or
undertakings, written or oral, with any person (other than the express terms of
any Company Benefit Plans) that would (pursuant to any such understandings,
agreements or undertakings) reasonably be expected to result in any liabilities
if any Company Benefit Plan was amended or terminated on or at any time after
the Closing or that would prevent any unilateral action by Company (or, after
the Closing, Buyer) to effect such amendment or termination; (viii) other than
with respect to Company Options, no present or former officers, employees,
directors or independent contractors of Company or any Company Subsidiary will
be entitled to any additional benefits or any acceleration of the time of
payment, funding or vesting of any benefits under any Company Benefit Plan as a
result of the transactions contemplated by this

 

26



--------------------------------------------------------------------------------

Agreement; (ix) other than with respect to Company Options, neither the
execution and delivery of this Agreement, nor the consummation of any
transaction contemplated by this Agreement (alone or in conjunction with a
termination of employment) will (A) trigger any funding (through a grantor trust
or otherwise) of any compensation or benefits or (B) result in any violation or
breach of, or a default (with or without notice or lapse of time or both) under
any Company Benefit Plan; (x) other than as set forth in any Company Benefit
Plans or as may be required to avoid any adverse tax consequence under
Section 409A of the Code, since January 1, 2004, there has not been any adoption
or amendment in any material respect by Company or any Company Subsidiaries of
any Company Benefit Plan or any agreement (whether or not legally binding) to
adopt or amend any such plan; and (xi) only officers, directors and employees of
Company or any Company Subsidiaries are eligible for material compensation or
benefits under the terms of each Company Benefit Plan, and each individual who
is classified by Company or any Company Subsidiary as an “employee” or as an
“independent contractor” is properly so classified.

(e) There is no contract, plan or arrangement (written or otherwise) covering
any current or former employee of Company or any Company Subsidiary that,
individually or collectively, could give rise to the payment of any amount that
would not be deductible pursuant to the terms of Section 280G of the Code.

(f) Except as specifically set forth in this Section 3.12, Seller makes no other
representations or warranties in this Agreement with respect to ERISA or the
other matters set forth in this Section 3.12.

Section 3.13 Labor and Employment Matters.

(a) Since January 1, 2004, neither Company nor any of Company Subsidiaries has
been a party to, or bound by, or conducted negotiations regarding, any
collective bargaining agreement or other contracts, arrangements, agreements or
understandings with a labor union or labor organization that was certified by
the NLRB or voluntarily recognized or recognized under foreign Law. There is no
material existing, pending or, to the Knowledge of Seller, threatened
(i) Concerted Action involving the employees of Company or any of Company
Subsidiaries, (ii) unfair labor practice charge or complaint, labor dispute,
labor arbitration proceeding or any other matter before the NLRB or any other
comparable state agency against or involving Company or any of Company
Subsidiaries, (iii) election petition or other activity or proceeding by a labor
union or representative thereof to organize any employees of Company or any of
Company Subsidiaries, (iv) certification or decertification question relating to
collective bargaining units at the premises of Company or any of Company
Subsidiaries, or (v) grievance or arbitration demand against Company or any of
Company’s Subsidiaries whether or not filed pursuant to a collective bargaining
agreement. To the Knowledge of Seller, neither the employees of Company nor the
employees of any of Company Subsidiaries have engaged in a material Concerted
Action in the past three years.

(b) To the Knowledge of Seller, none of Company, any of Company Subsidiaries or
any of their respective representatives or employees has committed an unfair
labor practice in connection with the operation of the respective businesses of
Company or any of Company Subsidiaries. Each of Company and Company Subsidiaries
is in compliance in all

 

27



--------------------------------------------------------------------------------

material respects with all applicable Laws respecting labor, employment, fair
employment practices, terms and conditions of employment, workers’ compensation,
occupational safety, plant closings, mass layoffs, and wages and hours. Each of
Company and Company Subsidiaries has reasonably classified under all applicable
Laws any workers it deems independent contractors, except to the extent that
such mis-classification would not be material to Company and Company
Subsidiaries, taken as a whole. Each of Company and Company Subsidiaries has
reasonably classified any workers exempt from minimum wage and/or overtime and
their minimum wage and overtime calculations comply with applicable Laws, except
to the extent that such mis-classification would not be material to Company and
Company Subsidiaries. There are no material controversies pending or, to the
Knowledge of Seller, threatened between Company, Company Subsidiaries and any of
its current or former employees which have resulted in, or would reasonably be
expected to result in, an action, suit, proceeding, claim, arbitration or
investigation before any Governmental Entity.

Section 3.14 Environmental Compliance and Disclosure.

(a) Except as has not had, or could not reasonably be expected to have a
Material Adverse Effect on Company: (i) each of Company and each Company
Subsidiary possesses, and is in compliance with, all permits, licenses,
registrations and governmental authorizations and has filed all registrations
and notices that are required under, all Environmental Laws applicable to
Company or any Company Subsidiary, as applicable, true and complete copies of
which have been made available to Buyer, (ii) there are no proceedings,
investigations or inquiries pending, or, to Seller’s knowledge, threatened to
cancel, modify, or not renew any such permits, licenses, registrations or
governmental authorizations, and (iii) Company and each Company Subsidiary is in
compliance with all applicable limitations, restrictions, conditions, standards,
prohibitions, requirements, obligations, schedules and timetables contained in
those Environmental Laws.

(b) Neither Company nor any Company Subsidiary has received written notice of
actual or threatened or potential liability, or request for information that
would be material to the business of Company and Company Subsidiaries, taken as
a whole, under CERCLA or any similar applicable state or local statute or
ordinance from any governmental agency.

(c) Except as has not had, or could not reasonably be expected to have a
Material Adverse Effect on Company, no Hazardous Materials have ever been or are
being spilled, released, discharged, disposed, placed, or, to the Knowledge of
Seller, migrated, or otherwise caused to become located in any environmental
medium, including, without limitation, soil, sub-surface strata, air, water or
ground water, under, at, or upon any Site currently or previously owned or
leased by Company or any Company Subsidiary.

(d) Neither Company nor any Company Subsidiary has entered into or agreed to,
nor does either contemplate entering into, any material consent or Order, and
neither Company nor any Company Subsidiary is subject to any material consent or
Order, in either case, relating to compliance with, or the investigation,
management or cleanup of Hazardous Materials under, any applicable Environmental
Laws.

 

28



--------------------------------------------------------------------------------

(e) Neither Company nor any Company Subsidiary has been subject to any
administrative or judicial proceeding material to the business of Company and
Company Subsidiaries, taken as a whole, pursuant to, and, to the Knowledge of
Seller, has not been alleged in writing by any Governmental Entity to be in
violation in a manner material to the business of Company and Company
Subsidiaries, taken as a whole, of applicable Environmental Laws either now or
any time previously which has not been fully resolved.

(f) Neither Company nor any Company Subsidiary has received notice that it is
subject to any material claim, obligation, investigation, inquiry, penalty,
fine, liability, loss, damage or expense of whatever kind or nature, contingent
or otherwise, incurred or imposed or based upon any provision of any applicable
Environmental Law and arising out of any act or omission of Company or any
Company Subsidiary, its employees, agents or representatives or, to the
Knowledge of Seller, arising out of the ownership, use, control or operation by
Company or any Company Subsidiary of any Site from which any Hazardous Materials
were released into the environment, that has not been addressed or remediated in
accordance with applicable Environmental Laws by Company when it was ultimately
determined that it was Company’s responsibility or obligation to do so.

(g) Except as has not had, or could not reasonably be expected to have a
Material Adverse Effect on Company, no Tower Related Asset or any Site contains
any asbestos, PCBs or underground or aboveground storage tanks.

(h) Seller has made available to Buyer, true and complete copies of surveys,
reports, assessments, audits, evaluation investigations, remedial actions,
sampling results or other documents relating to the presence, migration or
disposal of any Hazardous Materials or noncompliance with Environmental Laws
prepared for or at the request of Company or any Company Subsidiary or with
regard to any Site currently or previously owned or leased by Company or any
Company Subsidiary.

(i) For purposes of this Section 3.14, the term “Site” shall exclude Managed
Sites, to the extent that Company or any Company Subsidiary is not an owner or
operator of the Site under CERCLA.

(j) Except as specifically set forth in this Section 3.14, Seller makes no other
representations or warranties in this Agreement with respect to Environmental
Laws, environmental matters or the other matters set forth in this Section 3.14.

Section 3.15 Intellectual Property. To the Knowledge of Seller, there are no
valid grounds for any bona fide material claims (A) against the use by Company
or any Company Subsidiary of any copyrights, patents, trademarks, trade names,
service marks, trade secrets, technology, know-how or computer software programs
and applications used in the business of Company or any Company Subsidiary as
currently conducted, (B) challenging the ownership, validity or effectiveness of
any of Company Intellectual Property Rights material to Company and Company
Subsidiaries, taken as a whole, or (C) challenging the license or legally
enforceable right to use of the Third-Party Intellectual Property Rights by
Company or any Company Subsidiary. Company and each Company Subsidiary owns, or
is licensed to use (in

 

29



--------------------------------------------------------------------------------

each case free and clear of any Liens that would survive Closing), all material
Intellectual Property used in or necessary for the conduct of its business as
currently conducted.

Section 3.16 Brokers. Except for the Company Independent Advisors, no broker,
finder or investment banker is entitled to any brokerage, finder’s or other fee
or commission (all of which shall be the sole responsibility of Seller, and not
Company or Buyer) in connection with this Agreement or the other transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
Company or Seller.

Section 3.17 Insurance. Seller has made available to Buyer prior to the date
hereof a list that is true and complete in all material respects of all material
insurance policies in force naming Company, any Company Subsidiary or employees
thereof as an insured or beneficiary or as a loss payable payee or for which
Company or any Company Subsidiary has paid or is obligated to pay all or part of
the premiums. All such material insurance policies are in full force and effect,
all premiums due and payable thereon have been paid, and neither Company nor any
Company Subsidiary has received, as of the date hereof, written notice of any
pending cancellation or premium increase (retroactive or otherwise) with respect
thereto. Each of Company and Company Subsidiaries is in compliance in all
material respects with all conditions contained in such insurance policies.

Section 3.18 Real Property. Except as set forth on Section 3.18 of the
Disclosure Schedules, Company or Company Subsidiary holds marketable and
insurable fee simple title in the case of Owned Sites, or a valid and insurable
leasehold or other valid interest or right in the case of Leased Sites and Other
Interest Sites, free and clear of all Liens, other than Permitted Encumbrances.

Section 3.19 Title; Ownership and Related Matters. To the Knowledge of Seller,
except as set forth on Section 3.19 of the Disclosure Schedules, Company (or a
Company Subsidiary) owns all right, title and interest in or to, or has a valid
leasehold interest in or other right to use, all of the Improvements, Towers,
Managed Sites, Easements and Tower Related Assets, free and clear of any Liens,
other than Permitted Encumbrances. Except as disclosed in Schedule 3.19 of the
Disclosure Schedules, the interests held by Company with respect to such
Improvements, Towers, Sites and the Tower Related Assets include, or will
include as of the Closing Date, sufficient rights to all personal property, both
tangible and intangible, and agreements reasonably necessary to operate such
Improvements, Towers, Sites and Tower Related Assets in all material respects as
operated by Company on or immediately prior to the date of this Agreement.

Section 3.20 Utilities and Access. Each Site (other than Managed Sites) has
adequate utilities necessary for the current use and operation of such Site and
such utilities are, to the Knowledge of Seller, except as set forth in
Section 3.20 of the Disclosure Schedules, installed up to the boundaries of such
Site within valid easements. Except as set forth on Section 3.20 of the
Disclosure Schedules, to the Knowledge of Seller, Company has adequate direct
practical and vehicular access to each Site.

 

30



--------------------------------------------------------------------------------

Section 3.21 Security Deposits. As of December 31, 2005, Company did not and as
of the Final Balance Sheet will not have any customer security deposits not
reflected on the balance sheet as a customer deposit.

Section 3.22 Tower/Tenant Information.

(a) Seller and Company have made available the following items in Seller’s
online data room, copies of which are attached to Section 3.22(a) of the
Disclosure Schedules: (i) item 4.3 “Schedule of Tenant Leases on Owned Towers”,
(ii) item 4.4 “Schedule of Tenant Leases on Non-Owned Towers”, (iii) item 4.5
“Schedule of Active Leases on Owned Sites”, (iv) item 4.8 “2004 Lease-Up
Summary”, (v) item 4.9 “2005 Lease-Up Summary”, (vi) item 4.10 “Real and
Personal Property Tax Data for Towers”, (vii) item 4.11 “Tenant and Ground Lease
Escalator Information” and (viii) item 4.13 “Schedule of Land Leases with
Revenue Sharing”. To the best of Seller’s Knowledge, the information listed in
clauses (i), (ii), (iii), (vi), (vii) and (viii) above are true and correct, and
the information set forth in clauses (iv) and (v) above has been prepared and
calculated consistent with Company’s past practices, except, in each such case,
for those errors or inaccuracies that could not reasonably be expected to have a
Material Adverse Effect on Company.

(b) Section 3.22(b) of the Disclosure Schedules sets forth a list of all Tenant
Leases (i) for which Company was recognizing revenue (excluding the effect of
SFAS 13) as of February 1, 2006 and under which the tenant had provided notice
by February 1, 2006 of non-renewal or termination, (ii) for which Company was
accruing revenue (excluding the effect of SFAS 13) as of February 1, 2006, but
which were 90 days or more past due as of January 31, 2006 and (iii) where the
tenant was in bankruptcy or receivership proceedings February 1, 2006 and that
were on an accrual basis of revenue recognition as of February 1, 2006.

Section 3.23 Defects. Except as set forth on Section 3.23 of the Disclosure
Schedules, to the Knowledge of Seller, there are no material physical,
structural (excluding with respect to structural capacity, loading and a Tower’s
ability to accommodate tenants) or mechanical defects in any of the Towers or
other material Improvements.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

OF BUYER AND PARENT

Buyer and Parent, jointly and severally represent and warrant to Seller as
follows:

Section 4.1 Organization and Standing. (i) Each of Buyer and Parent is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation and (ii)(A) has full limited
liability company or corporate power and authority, as the case may be, and all
necessary government approvals to own, lease and operate its properties and
assets and to conduct its business as presently conducted, and (B) is duly
qualified to do business as a foreign corporation and is in good standing in
each jurisdiction where the character of the properties owned, leased or
operated by it or the nature of its business makes such qualification necessary,
except in the case of clauses (ii)(A) and (ii)(B), where any

 

31



--------------------------------------------------------------------------------

such failure has not had, or could not reasonably be expected to have, a Buyer
Material Adverse Effect or Parent Material Adverse Effect.

Section 4.2 Authority for Agreement. Each of Buyer and Parent has all necessary
limited liability company or corporate power and authority, as the case may be,
to execute and deliver this Agreement, to perform its obligations hereunder and
to consummate the transactions contemplated by this Agreement. The execution,
delivery and performance by each of Buyer and Parent of this Agreement, and the
consummation by each of Buyer and Parent of the transactions contemplated by
this Agreement, have been duly authorized by all necessary limited liability
company or corporate action, as the case may be, on the part of each of Buyer
and Parent and no other limited liability company or corporate proceedings, as
the case may be, on the part of each of Buyer and Parent are necessary to
authorize this Agreement or to consummate the transactions contemplated by this
Agreement. This Agreement has been duly executed and delivered by each of Buyer
and Parent, and assuming the due authorization, execution and delivery by
Seller, constitutes a legal, valid and binding obligation of each of Buyer and
Parent, enforceable against each of Buyer and Parent in accordance with its
terms subject, as to enforcement of remedies, to bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the rights and remedies of
creditors generally and to the effect of general principles of equity.

Section 4.3 No Conflict. The execution and delivery of this Agreement by each of
Buyer and Parent does not, and the performance of this Agreement by each of
Buyer and Parent and the consummation of the transactions contemplated by this
Agreement will not, (a) conflict with or violate the organizational documents of
Buyer or Parent (b) subject to Section 4.4, conflict with or violate any Law or
any Order, in each case applicable to Buyer, Parent or any of their respective
Subsidiaries, or by which any property or asset of Buyer or Parent is bound, or
(c) result in a breach of or constitute a default (or an event which with notice
or lapse of time or both would become a default) under, give to others any right
of termination, amendment, acceleration or cancellation of, result in the
triggering of any payment or other obligation or any right of consent, or result
in the creation of a Lien on any property or asset of Buyer, Parent or any of
their respective Subsidiaries, pursuant to any note, bond, mortgage, indenture,
contract, agreement, lease, license, permit, franchise or other instrument or
obligation to which Buyer, Parent or any of their respective Subsidiaries is a
party or by which Buyer, Parent or any of their respective Subsidiaries, or any
property or asset of any of them is bound, except, in the case of clauses
(b) and (c) above, for any such conflicts, violations, breaches, defaults or
other occurrences which have not had and could not reasonably be expected to
have a Buyer Material Adverse Effect or a Parent Material Adverse Effect.

Section 4.4 Required Filings and Consents. The execution and delivery of this
Agreement by Buyer and Parent does not, and the performance of this Agreement by
Buyer and Parent will not, require any consent, approval, order, authorization
or permit of, or declaration, registration, filing with, or notification to, any
Governmental Entity, except for (i) applicable requirements, if any, of the
Securities Act, (ii) listing of the Stock Consideration on the Nasdaq National
Market, (iii) those that may be required by the HSR Act, (iv) the filing of
customary applications and notices, as applicable, (A) with the FAA, and any
approvals of such applications and notices, or (B) with the FCC under the
Communications Act, and any approvals of such applications and notices, which,
in the case of this clause (iv), are required or appropriate with

 

32



--------------------------------------------------------------------------------

respect to the transactions contemplated by this Agreement and related to
Buyer’s ownership or operation of communications or broadcast towers and the
assets and properties relating thereto, and (v) customary filings, notices and
approvals with any state public service, public utility commissions, state
environmental agencies or similar state regulatory bodies with respect to the
transactions contemplated by this Agreement and related to the consummation of
the transactions contemplated by this Agreement as a result of Buyer’s ownership
or operation of communications or broadcast towers and the assets and properties
relating thereto, the failure of which to make or obtain could not reasonably be
expected to have a Buyer Material Adverse Effect.

Section 4.5 Litigation.

(a) There is no Litigation that which, if adversely determined, could reasonably
be expected to have a Buyer Material Adverse Effect or a Parent Material Adverse
Effect. There is no Litigation pending or, to the Knowledge of Buyer,
threatened, against or affecting Buyer, Parent or any of their respective assets
that has had or could reasonably be expected to have a Buyer Material Adverse
Effect or a Parent Material Adverse Effect.

(b) There is not any Order of any Governmental Entity or arbitrator outstanding
against, or, to the Knowledge of Buyer, investigation by, any Governmental
Entity involving Buyer, Parent or any of their respective Subsidiaries or assets
that has had or could reasonably be expected to have a Buyer Material Adverse
Effect or a Parent Material Adverse Effect.

Section 4.6 Brokers. Except for the Buyer Independent Advisor, no broker, finder
or investment banker is entitled to any brokerage, finder’s or other fee or
commission (all of which shall be the sole responsibility and obligation of
Buyer, and not Seller, Company or any Company Subsidiary) in connection with
this Agreement or the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of Buyer or Parent.

Section 4.7 Independent Review. Each of Parent and Buyer has had the opportunity
to conduct its own independent review and analysis of the business and assets
and liabilities of Company and Company Subsidiaries, their condition, cash flow
and prospects. In entering this Agreement, each of Parent and Buyer has relied
solely upon its own investigation and analysis and the representations and
warranties contained in this Agreement. Except for the representations and
warranties contained in this Agreement (including the Disclosure Schedules
hereto), each of Seller and Company makes no other representation or warranty to
Buyer or Parent, express or implied, and Seller and Company hereby disclaim any
such representation or warranty, whether by Seller, Company or any of their
agents, brokers or representatives of any other person, notwithstanding the
delivery or disclosure to Buyer or Parent or any of their respective officers,
directors, employees, agents or representatives or any other person of any
document or other information by or on behalf of Seller, Company or any of their
respective officers, directors, employees, agents or representatives or any
other person.

Section 4.8 Financing. Buyer has delivered to Seller true and correct copies of
the Commitment Letter, dated March 17, 2006, issued by DB Structured Products
Inc. and JP

 

33



--------------------------------------------------------------------------------

Morgan Chase Bank N.A. (the “Commitment Letter”), and the Commitment Letter is
in full force and effect.

Section 4.9 Securities Laws. Buyer will not offer, sell, transfer, assign,
pledge or hypothecate any portion of the Shares in the absence of registration,
except pursuant to an applicable exemption under federal and all applicable
state securities laws.

Section 4.10 Validity of Shares; Listing. When issued and delivered in
accordance with this Agreement, the Stock Consideration to be delivered under
this Agreement shall (a) be duly and validly authorized, issued and outstanding,
(b) be fully paid and non assessable, (c) be free and clear of any Liens,
including, claims or rights under any voting trust agreements, shareholder
agreements or other agreements, (d) be listed on The Nasdaq National Market and
(e) not have been issued in violation of the preemptive or other similar rights
of any Person.

Section 4.11 Capitalization. Parent’s capital stock consists of (i) 200,000,000
shares of Parent Common Stock, of which 85,615,334 shares were validly issued
and outstanding (as of March 13, 2006), fully paid and nonassessable,
(ii) 8,100,000 shares of Class B Common Stock, $.01 par value per share, of
which none are issued and outstanding (as of March 13, 2006), and
(iii) 30,000,000 shares of Preferred Stock, $.01 par value per share, of which
there are currently five series of Preferred Stock designated consisting of
8,050,000 shares of 4% Series A Convertible Preferred Stock, 8,050,000 shares of
4% Series B Redeemable Preferred Stock, 4,472,272 shares of 4% Series C
Convertible Preferred Stock, 4,472,272 shares of 4% Series D Redeemable
Preferred Stock, and 100,000 shares of Series E Junior Participating Preferred
Stock, of which none from any of the five series are issued and outstanding. In
addition, as of March 13, 2006, Parent has reserved (1) 5,233,148 shares of
Parent Common Stock issuable upon exercise of outstanding stock options,
(2) 6,339,868 shares of Parent Common Stock that may be issued upon exercise of
options that may be granted in the future under Parent’s 2001 Equity
Participation Plan, (3) 653,138 shares of Parent Common Stock that may be issued
under Parent’s 1999 Employee Stock Purchase Plan and (4) 2,305,906 shares of
Parent Common Stock issuable under Parent’s registration statements on Form S-4
in connection with acquisition transactions or earn-out obligations under prior
acquisition transactions.

Section 4.12 Legal Compliance. Buyer and Parent are in material compliance with,
and the respective businesses of Buyer and Parent are being conducted in
compliance with, all applicable Laws, Orders and permits which are necessary to
conduct the business now operated by them, and neither Buyer or Parent has
received written notice of any Litigation alleging any failure to so comply,
except in each case such as could not reasonably be expected to have a Buyer
Material Adverse Effect or a Parent Material Adverse Effect. The material
permits under which Buyer or Parent are operating or bound (i) constitute all
material permits used or required in the conduct of the respective businesses of
Buyer and Parent as presently conducted and (ii) are in full force and effect,
except in each case as could not reasonably be expected to have a Buyer Material
Adverse Effect or a Parent Material Adverse Effect.

Section 4.13 Material Contracts. Neither Buyer nor Parent is in default, and no
event has occurred which, with due notice or lapse of time or both, would
constitute such a default under, any material contract, agreement, instrument,
commitment and other arrangement

 

34



--------------------------------------------------------------------------------

to which Buyer or Parent is a party or otherwise relating to or affecting any of
their respective assets, including, without limitation, employment, severance or
consulting agreements, loan, credit or security agreements, joint venture
agreements and license and distribution agreements, except in each case such as
could not reasonably be expected to have a Buyer Material Adverse Effect or a
Parent Material Adverse Effect.

Section 4.14 Reports and Financial Statements.

(a) Parent has filed with the SEC, and has therefore made available to Seller
(by public filing with the SEC or otherwise) true and complete copies of all
reports, schedules, forms, statements and any definitive proxy or information
statements required to be filed by Parent pursuant to the Exchange Act since
January 1, 2003 (the “SEC Filings”), each of which has complied in all material
respects with the Exchange Act and the rules and regulations promulgated
thereunder, as in effect on the date so filed, except to the extent updated,
amended, restated or corrected by a subsequent SEC Filing filed or furnished to
the SEC by Parent and in either case, publicly available prior to the date
hereof. None of the SEC Filings (including, any financial statements or
schedules included or incorporated by reference therein) contained when filed,
and any SEC Filings filed with the SEC subsequent to the date hereof will not
contain, any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading, except
to the extent updated, amended, restated or corrected by a subsequent SEC
Filing.

(b) Except to the extent updated, amended, restated or corrected by a subsequent
SEC Filing, all of the financial statements included in the SEC Filings, in each
case, including any related notes thereto, as filed with the SEC (those filed
with the SEC are collectively referred to as the “Parent Financial Statements”),
have been prepared in accordance with GAAP applied on a consistent basis
throughout the periods involved (except as may be indicated in the notes thereto
or, in the case of the unaudited statements, as may be permitted by Form 10-Q of
the SEC and subject, in the case of the unaudited statements, to normal,
year-end audit adjustments which could not reasonably be expected to have,
individually or in the aggregate, a Parent Material Adverse Effect). The
consolidated balance sheets (including the related notes) included in such
Parent Financial Statements (if applicable, as updated, amended, restated or
corrected in a subsequent SEC Filing) fairly present, in all material respects,
the consolidated financial position of Parent and its consolidated subsidiaries
at the respective dates thereof, and the consolidated statements of operations,
stockholders’ equity and cash flows (in each case, including the related notes)
included in such Parent Financial Statements (if applicable, as updated,
amended, restated or corrected in a subsequent SEC Filing) fairly present, in
all material respects, the consolidated statements of operations, stockholders’
equity and cash flows of Parent and its consolidated subsidiaries for the
periods indicated, subject, in the case of the unaudited statements, to normal,
year-end audit adjustments which could not reasonably be expected to be
material, individually or in the aggregate.

(c) Parent has designed and maintains a system of “internal control over
financial reporting” (as defined in Rules 13a-15(f) and 15d-15(f) of the
Exchange Act) sufficient to provide reasonable assurances regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with GAAP.

 

35



--------------------------------------------------------------------------------

(d) The management of Parent has (i) implemented disclosure controls and
procedures (as defined in Rule 13a-15(e) of the Exchange Act) to ensure that
material information relating to Parent, including its consolidated
subsidiaries, is made known to the Chief Executive Officer and Chief Financial
Officer of Parent by others within those entities, and (ii) has disclosed, based
on its most recent evaluation of internal control over financial reporting (as
defined in Rule 13a-15(f) of the Exchange Act), to Parent’s outside auditors and
the audit committee of the board of directors of Parent (A) all significant
deficiencies and material weakness in the design or operation of internal
control over financial reporting which are reasonably likely to adversely affect
Parent’s ability to record, process, summarize and report financial information
and (B) any fraud, whether or not material, that involves management or other
employees who have a significant role in Parent’s internal control over
financial reporting.

(e) Neither Parent nor any of its consolidated subsidiaries has any liabilities
or obligations of any kind whatsoever, whether or not accrued and whether or not
contingent or absolute, that are material to Parent and its consolidated
subsidiaries, taken as a whole, other than (i) liabilities or obligations
disclosed or provided for in the consolidated balance sheet of Parent and its
consolidated subsidiaries as of December 31, 2005, including the notes thereto,
contained in the SEC Filings, (ii) liabilities or obligations incurred on behalf
of Buyer in connection with this Agreement, (iii) liabilities or obligations
incurred in the ordinary course of business consistent with past practice since
January 1, 2006, and (iv) other liabilities or obligations that are not
otherwise covered by insurance that were not, or could not reasonably be
expected to be, material and adverse to the businesses of Parent and its
consolidated subsidiaries, taken as a whole.

Section 4.15 Status under the Securities Act. At the time of filing the
Registration Statement, the Parent (i) will be a “well-known seasoned issuer”
(as defined in Rule 405 under the Securities Act) and (ii) will not be an
“ineligible issuer” (as defined in Rule 405 under the Securities Act), in each
case at the times relevant under the Securities Act in connection with the
offering of the Stock Consideration.

Section 4.16 Absence of Certain Changes or Events. Except as contemplated by
this Agreement, since January 1, 2006, Parent has conducted its business only in
the ordinary course in all material respects and in a manner consistent with
prior practice in all material respects and there has not been any event or
occurrence of any condition that has had or could reasonably be expected to
have, individually or in the aggregate, a Parent Material Adverse Effect.

ARTICLE V

COVENANTS

Section 5.1 Conduct of Company’s Business Prior to Closing.

(a) Seller covenants and agrees that between the date of this Agreement and the
earlier of the Closing and the termination of this Agreement in accordance with
Section 8.1, unless Buyer shall otherwise agree in writing (such agreement not
to be unreasonably withheld),

 

36



--------------------------------------------------------------------------------

Buyer shall have failed to respond to any written request to take any action
contemplated under this subsection (a) within forty-eight (48) hours of Buyer’s
receipt of Seller’s written request, or as otherwise contemplated by this
Agreement, and subject to the disclosure in Section 5.1 of the Disclosure
Schedules, Seller shall cause Company to ensure that (i) the business of Company
and Company Subsidiaries shall be conducted in the ordinary course of business,
in all material respects, and in a manner consistent with prior practice, in all
material respects, and (ii) Company and Company Subsidiaries shall use
commercially reasonable efforts to preserve intact their business organizations,
to keep available the services of their current officers and key employees and
to preserve, in all material respects, the current relationships of Company and
Company Subsidiaries with customers, suppliers and other persons with which
Company or Company Subsidiaries have business dealings consistent with past
practice. Without limiting the generality of the foregoing, between the date of
this Agreement and the earlier of the Closing and the termination of this
Agreement in accordance with Section 8.1, unless Buyer shall otherwise agree in
writing (such agreement not be unreasonably withheld), Buyer shall have failed
to respond to any written request to take any action contemplated under this
subsection (a) within forty-eight (48) hours of Buyer’s receipt of Seller’s
written request, or as otherwise contemplated by this Agreement, Seller shall
cause Company to:

(i) promptly notify Buyer of any receipt of delivery of any notice of default
under the Company Material Contracts and will use commercially reasonable
efforts to promptly cure such default to the extent that such default is
curable;

(ii) deliver to Buyer copies of any notice of violation of any Governmental Law
relating to the Towers or Sites, and any notice of violation of any site plan
approvals, zoning or subdivision regulations or urban redevelopment plans
applicable to any Tower or Site; and

(iii) transfer, assign or otherwise dispose of, all of the Excluded Assets out
of Company and cause, subject to Section 5.11, Company and Company Subsidiaries
to be released of any liability associated with the Excluded Assets.

(b) Seller covenants and agrees that between the date of this Agreement and the
earlier of the Closing and the termination of this Agreement in accordance with
Section 8.1, unless Buyer shall otherwise agree in writing (such agreement not
to be unreasonably withheld), Seller shall not permit any of Company or any
Company Subsidiary to, except as disclosed in Section 5.1 of the Disclosure
Schedules: (i) declare or pay any dividends on or make other distributions
(whether in cash, stock or property) in respect of any of its capital stock,
except for dividends and distributions by a direct or indirect wholly owned
Company Subsidiary to its parent; (ii) subdivide, reclassify, recapitalize,
split, combine or exchange or enter into any similar transaction with respect to
any of its capital stock or issue or authorize or propose the issuance of any
other securities in respect of, in lieu of or in substitution for shares of its
capital stock, except for any split, combination or reclassification of capital
stock of a wholly-owned Company Subsidiary, or any issuance or authorization or
proposal to issue or authorize any securities of a wholly-owned Company
Subsidiary to Company or another wholly-owned Company Subsidiary;
(iii) repurchase, redeem or otherwise acquire any shares of its capital stock,
other than pursuant to any obligations contained in Company Benefit Plans or
(iv) issue, deliver or sell, or authorize, propose or reserve for issuance,
delivery or sale of, or otherwise encumber any shares of its

 

37



--------------------------------------------------------------------------------

capital stock or any securities convertible into any such shares of its capital
stock, or any rights, warrants or options to acquire any such shares or
convertible securities or any stock appreciation rights, phantom stock plans or
stock equivalents, other than the issuance of shares upon the exercise of
Company Options outstanding as of the date of this Agreement.

(c) Without limiting the generality of the foregoing, except as set forth in
Section 5.1 of the Disclosure Schedules or as otherwise expressly contemplated
by any other provision of this Agreement (including payment of fees and expenses
to consummate the transactions contemplated by this Agreement), during the
period from the date of this Agreement until the earlier of Closing and the
termination of this Agreement in accordance with Section 8.1, unless Buyer shall
otherwise agree in writing (such agreement not to be unreasonably withheld) or
Buyer shall have failed to respond to any written request to take any action
contemplated under this subsection (c) within forty-eight (48) hours of Buyer’s
receipt of Seller’s written request, Seller shall cause Company and each Company
Subsidiary not to:

(i) amend the Certificate of Incorporation, the Bylaws or the equivalent
organizational documents of any Company Subsidiary;

(ii) create, assume or incur any indebtedness for borrowed money or guaranty any
such indebtedness of another person, or repay, redeem or repurchase any such
indebtedness other than borrowings under the Company Credit Facilities;

(iii) make any loans or advances to any other person (other than (A) advances to
employees for Company expenses that are made in the ordinary course consistent
with past practice and in a manner that does not violate applicable Law or
(B) loan or advances between Company and any wholly-owned Company Subsidiary);

(iv) other than in the ordinary course consistent with past practices, sell,
mortgage, pledge or otherwise encumber any of its assets or properties (other
than its Tenant Leases, Ground Leases, Towers, Tower Related Assets, Sites or
Improvements);

(v) sell, mortgage, pledge or otherwise encumber any of its Tenant Leases,
Ground Leases, Towers, Tower Related Assets, Sites or Improvements (other than
pursuant to the Company Credit Facilities);

(vi) directly or indirectly acquire (x) by merging or consolidating with, or by
purchasing assets of, or by any other manner, any division, business or equity
interest of any Person (including in a transaction involving a tender or
exchange offer, business combination, recapitalization, liquidation,
dissolution, joint venture or similar transaction) or (y) any material assets,

(vii) implement or adopt any material change in its accounting policies other
than as may be required by applicable Law or GAAP;

(viii) other than as required to comply with applicable Law or a Company Benefit
Plan as in effect on the date hereof or as may be required to avoid adverse
treatment under Section 409A of the Code: (A) amend any of the terms or
conditions of employment for any of its directors or officers; (B) alter, amend
or create any obligations with

 

38



--------------------------------------------------------------------------------

respect to compensation, severance, benefits, change of control payments or any
other payments to employees, officers or directors of Company or Company
Subsidiaries, except (1) the creation of any obligations with respect to
compensation and standard benefits in connection with the hiring of any new
employees, effected in the ordinary course of business consistent with past
practices, or (2) entry into any retention agreements with employees, provided
that Company’s obligations under any such retention agreements terminate on or
before the Closing Date without further liability to Company after the Closing
Date; (C) enter into any new (except as permitted by clause (1) above), or amend
any existing, employment agreements or (D) make any change to Company Benefit
Plans except to the minimum extent required to satisfy applicable Law;

(ix) modify or amend in any material respect or terminate or cancel any Company
Material Contract or enter into any agreement or contract that would qualify as
a Company Material Contract;

(x) except as permitted by clause (iii) of this Section 5.1(c), pay, loan or
advance (other than the payment of compensation, directors’ fees or
reimbursement of expenses in the ordinary course of business) any amount to, or
sell, transfer or lease any properties or assets (real, personal or mixed,
tangible or intangible) to, or enter into any agreement with, any of its
officers or directors or any Affiliate of any of its officers or directors;

(xi) form or commence the operations of any business or any corporation,
partnership, joint venture, business association or other business organization
or division thereof or enter into any new line of business;

(xii) except as expressly contemplated by Section 3.9(a) of the Disclosure
Schedules, make any material tax election or settle or compromise any income Tax
liability, except to the extent subject to and not in excess of reserves that
are disclosed in Company Financial Statements that relate to the matter being
paid, discharged, settled or satisfied in accordance with GAAP;

(xiii) pay, discharge, settle or satisfy any claims, Litigation, liabilities or
obligations (whether absolute, accrued, asserted or unasserted, contingent or
otherwise), other than in the ordinary course of business or to the extent
subject to and not in excess of reserves that are disclosed in Company Financial
Statements that relate to the matter being paid, discharged, settled or
satisfied in accordance with GAAP;

(xiv) make or agree to make any new capital expenditure or expenditures
(including new tower construction) which, individually, are in excess of
$250,000 or, in the aggregate, are in excess of $750,000 in any month; or

(xv) authorize, or commit or agree to take, any of the foregoing actions.

(d) In connection with the continued operation of Company and Company
Subsidiaries between the date hereof and the Closing Date, Seller will
reasonably confer in good faith on a regular basis with one or more
representatives of Buyer designated to Company regarding operational matters and
the general status of ongoing operations of Company.

 

39



--------------------------------------------------------------------------------

Nothing contained in this Agreement will give Buyer, directly or indirectly, the
right to control or direct Company’s operations prior to the Closing.

(e) Notwithstanding anything herein to the contrary, at or immediately prior to
Closing, Company may dividend and distribute to Seller all cash and cash
equivalents of Company as of the Closing Date.

(f) Notwithstanding anything herein to the contrary, Seller shall be entitled,
at any time between the date of this Agreement and the earlier of the Closing
and the termination of this Agreement in accordance with Section 8.1, to cause
Company to transfer, assign or otherwise dispose of, any or all of the Excluded
Assets to any Affiliate or third party.

Section 5.2 Access to Information; Confidentiality. Subject to the
confidentiality agreements between Buyer and Company, dated December 20, 2005
and February 27, 2006 (together, the “Confidentiality Agreement”), from the date
hereof to the Closing, Company shall, and shall cause the officers, directors,
employees, auditors, attorneys, financial advisors, lenders and other agents
(collectively, the “Representatives”) of Company to, upon prior, reasonable
advance notice, afford the Representatives of Buyer reasonable access during
normal business hours to the officers, employees, agents, properties, offices
and other facilities, books and records of Company and Company Subsidiaries, and
shall furnish Buyer with all financial, Tax, operating and other data and
information as Buyer, through its Representatives, may reasonably request.
Company shall furnish to Buyer such monthly financial and operating data and
information as Company has historically provided to management or its investors
in the ordinary course of business consistent with past practice. Buyer will
remain subject to the terms of the Confidentiality Agreement.

Section 5.3 Notification of Certain Matters. Seller shall give prompt notice to
Buyer of the occurrence, or non-occurrence, of any event which would reasonably
be expected to result in a failure of the condition set forth in either
Section 6.2(a) or 6.2(b); provided, however, that the delivery of any notice
pursuant to this sentence shall not limit or otherwise affect the remedies
available hereunder to Buyer. Buyer shall give prompt notice to Seller of the
occurrence, or non-occurrence, of any event which would reasonably be expected
to result in a failure of the condition set forth in either Section 6.3(a) or
6.3(b); provided, however, that the delivery of any notice pursuant to this
sentence shall not limit or otherwise affect the remedies available hereunder to
Seller.

Section 5.4 Transfer Taxes. Any real or personal property transfer or similar
Taxes resulting from the transactions contemplated by this Agreement, if any,
shall be the responsibility and liability of Company and Buyer and not Seller.

Section 5.5 Further Assurances.

(a) Upon the terms and subject to the conditions hereof, each of the parties
hereto shall use its reasonable best efforts to take, or cause to be taken, all
appropriate action, to do, or cause to be done, and cooperate to do all things
necessary, proper or advisable under Law to consummate the transactions
contemplated by this Agreement, including using all reasonable best efforts to
(i) obtain all licenses, permits, consents, approvals, authorizations,
qualifications

 

40



--------------------------------------------------------------------------------

and orders of each Governmental Entity and parties to contracts with Company and
Company Subsidiaries or Buyer and Parent as are necessary for the consummation
of the transactions contemplated by this Agreement and to fulfill the conditions
set forth in Article VI, (ii) make all required regulatory filings and
applications, (iii) defend all lawsuits or other legal proceedings and contest
and resist any action challenging this Agreement or the consummation of the
transactions contemplated by this Agreement, (iv) cause to be lifted or
rescinded any injunction or restraining order or other order adversely affecting
the ability of the parties to consummate the transactions contemplated by this
Agreement and (v) cause the conditions set forth in Article VI to be satisfied
solely with respect to such party’s obligations. No party hereto shall take any
action that would prohibit or materially impair or delay the ability of any
party to obtain any necessary approvals of any Governmental Entity required for
the transactions contemplated by this Agreement or to otherwise consummate the
transactions contemplated by this Agreement. For purposes of this Section 5.5,
“reasonable best efforts” shall not include the obligation to commence or pursue
litigation.

(b) Each of Seller and Buyer shall, in connection with its obligation to use
reasonable best efforts to obtain all requisite approvals and authorizations for
the transactions contemplated by this Agreement under the HSR Act or any other
federal, state or foreign antitrust or fair trade law, use its reasonable best
efforts to (i) cooperate in all respects with each other in connection with any
filing or submission and in connection with any investigation or other inquiry,
including any proceeding initiated by a private party, (ii) promptly inform the
other party of any communication received by such party from or given by such
party to, the Antitrust Division of the DOJ, the FTC or any other Governmental
Entity and of any material communication received or given in connection with
any proceeding by a private party, in each case regarding any of the
transactions contemplated hereby, (iii) permit the other party, or the other
party’s legal counsel, to review any communication given by it to, and consult
with each other in advance of any meeting or conference with, the DOJ, the FTC
or any such other Governmental Entity or, in connection with any proceeding by a
private party, with any other person and (iv) if practicable, give the other
party the opportunity to attend and participate in such meetings and
conferences.

(c) If any objections are asserted with respect to the transactions contemplated
hereby under any Law or if any suit is instituted by any Governmental Entity or
any private party challenging any of the transactions contemplated hereby as
violative of any Law, each of Buyer and Seller shall use its reasonable best
efforts to resolve any such objections or challenge as such Governmental Entity
or private party may have to such transactions under such Law so as to permit
consummation of the transactions contemplated by this Agreement.

(d) Parent and Buyer shall use their reasonable best efforts to take all actions
necessary or required to satisfy the conditions set forth in Exhibit B to the
Commitment Letter.

Section 5.6 No Solicitation. Seller shall not, nor shall it authorize or permit
Company or any Company Subsidiary or its or their Representatives to, directly
or indirectly, (A) solicit, initiate or encourage, or take any other action
designed to, or which would reasonably be expected to facilitate, the sale of
substantially all of the assets or equity securities or business of Company and
Company Subsidiaries, taken as a whole, or (B) enter into, continue or

 

41



--------------------------------------------------------------------------------

otherwise participate in any discussions or negotiations regarding, or furnish
to any person any information, or otherwise cooperate with, any such
transaction. Seller shall, and shall cause Company and Company Subsidiaries and
their Representatives to, immediately cease and cause to be terminated all
existing discussions or negotiations with any person conducted heretofore with
respect to any sale of substantially all of the assets or equity securities or
business of Company and Company Subsidiaries, taken as a whole, and request the
prompt return or destruction of all confidential information previously
furnished to any such person.

Section 5.7 Duty to Maintain Existing Rights to Indemnification.

(a) It is understood and agreed that all rights to indemnification by Company or
any Company Subsidiary now existing in favor of each present and former
director, officer and employee of Company or Company Subsidiaries (the “Company
Indemnified Parties”) as provided in Company Certificate of Incorporation or
Company Bylaws or organizational documents of Company Subsidiaries, in each
case, as in effect on the date of this Agreement, or pursuant to any other
agreements in effect on the date hereof, shall survive the Closing, and Buyer
shall (i) following the Closing, cause Company and any of its successors or
assigns to continue in full force and effect for a period of at least six years
from the Closing Date and (ii) perform, or cause Company and any of its
successors or assigns to perform, in a timely manner, Buyer’s and Company’s
obligations with respect thereto. Buyer agrees that any claims for
indemnification hereunder as to which they have received written notice prior to
the sixth anniversary of the Closing Date shall survive, whether or not such
claims shall have been finally adjudicated or settled as of such date.

(b) The provisions of this Section 5.7 will survive the Closing and are intended
to be for the benefit of, and will be enforceable by, each Company Indemnified
Party and his or her heirs and representatives. Buyer will pay or cause to be
paid (as incurred) all expenses, including reasonable fees and expenses of
counsel, that a Company Indemnified Party may incur in enforcing the indemnity
and other obligations provided for in this Section 5.7 (subject to reimbursement
if the Indemnified Party is subsequently determined not be entitled to
indemnification under Section 5.7(a)).

(c) If Buyer or, following Closing, Company or any of their respective
successors or assigns (i) consolidates with or merges into any other person and
is not the continuing or surviving corporation or entity of such consolidation
or merger or (ii) transfers or conveys all or substantially all of its
properties and assets to any person, then, and in each such case, to the extent
necessary, proper provisions will be made so that the successors and assigns of
Buyer or Company, as the case may be, will assume the obligations set forth in
this Section 5.7.

Section 5.8 Public Announcements. Buyer and Seller shall consult with each other
before issuing, and provide each other the opportunity to review, comment upon
and approve (which approval shall not be unreasonably withheld), any press
release or otherwise making any public statements with respect to this Agreement
and shall not issue any such press release or make any such public statement
prior to such consultation, except as may be required by Law or any listing
agreement with a national securities exchange or trading system to which

 

42



--------------------------------------------------------------------------------

Buyer is a party. The parties agree that the initial press release(s) to be
issued with respect to the transactions contemplated by this Agreement shall be
in the form agreed to by the parties.

Section 5.9 Company Options. As of immediately prior to and conditioned upon the
Closing and without any action on the part of any optionholder, all Company
Options shall fully vest and become exercisable and shall be converted into the
right to receive cash in an amount equal to the “in-the-money” value thereof,
based on the formula set forth in Section 5.9 of the Disclosure Schedules. At or
prior to the Closing, Company and the board of directors (or a duly authorized
committee acting on behalf of the board of directors) of Company, as applicable,
shall adopt any resolutions and take any actions which are necessary to
effectuate the provisions of this Section 5.9. Company shall take all actions
necessary to ensure that (i) at the Closing any share of Common Stock issued
pursuant to a Company Option is repurchased by Company at Company’s expense or
transferred to Buyer and (ii) from and after the Closing, neither Company nor
Buyer will be required to deliver shares of Company Common Stock or other
capital stock of Company to any person pursuant to or in settlement of Company
Options after the Closing. Company shall withhold from any payments made to any
optionholder in settlement of Company Options any and all Taxes or other amounts
required by Law to be withheld.

Section 5.10 Employees.

(a) Seller shall provide each Covered Employee whose employment with Company is
terminated by Buyer on the Closing Date following the Closing (other than for
“cause”, as defined in Section 5.10(f) below), with severance pay and benefits,
as applicable, in accordance with Company’s severance plan identified in
Section 3.12 of the Disclosure Schedules. No later than twenty-five (25) days
following the date of this Agreement, Buyer shall inform Seller in writing of
the name of any Covered Employee whose employment with Company Buyer intends to
terminate on the Closing Date.

(b) For a period commencing on the Closing Date and ending on the first year
anniversary of the Closing, Buyer shall or shall cause Company to maintain in
effect compensation to the Covered Employees that remain employed by Company
following the Closing Date which is substantially similar to the compensation
provided by Company as in effect on the date hereof to such Covered Employees.

(c) Following the Closing, each Covered Employee that remains employed by
Company shall be eligible to participate in employee benefit plans maintained by
Parent or its Affiliates in accordance with the terms of such plans and
providing benefits no less favorable than to other similarly situated employees
of Parent or Buyer. For purposes of determining eligibility to participate in,
and non-forfeitable rights under, any employee benefit plan or arrangement of
Buyer or, following Closing, Company, Covered Employees who remain employed by
Company following the Closing Date shall receive service credit for service with
Company and any Company Subsidiary (and with any predecessor or acquired
entities or any other entities for Company or any Company Subsidiary granted
service credit) as if such service had been completed with Buyer.

 

43



--------------------------------------------------------------------------------

(d) Buyer shall or following Closing shall cause Company to waive or cause its
insurance carriers to waive any pre-existing condition limitation on
participation and coverage applicable to any Covered Employee who remains
employed by Company following the Closing or any of his or her covered
dependents under any Buyer or Company health or welfare plan (a “New Plan”) in
which such Covered Employee or covered dependent shall become eligible to
participate after the Closing to the extent such Covered Employee or covered
dependent was no longer subject to such pre-existing condition limitation under
the corresponding Company Benefit Plan in which such Covered Employee or such
covered dependent was participating immediately before he or she became eligible
to participate in the New Plan. Buyer shall or following Closing shall cause
Company to provide each Covered Employee who remains employed by Company
following the Closing Date with credit for any co-payments and deductibles paid
prior to the Closing and during the calendar year in which the Closing occurs
under any Company Benefit Plan in satisfying any applicable co-payment and
deductible requirements for such calendar year under any New Plan in which such
Covered Employee participates after the Closing.

(e) Buyer shall or following Closing shall cause Company to recognize any unused
paid time off and sick leave hours available to each Covered Employee as of the
Closing under Company’s paid time off policy applicable to such Covered
Employee, up to the amount of accrued liability included in the Company’s Final
Balance Sheet, and to recognize service by each Covered Employee with Company
for purposes of determining eligibility for vacation and sick leave following
the Closing under the applicable vacation and sick leave policies of Buyer or
Company.

(f) Following Closing, if Buyer terminates the employment with Company of any
Covered Employee, or Buyer otherwise fails to adhere to the employment
requirements and policies set forth in Company’s severance plan identified in
Section 3.12 of the Disclosure Schedules with respect to any such Covered
Employee, in each case, within twelve (12) months following the Closing Date,
Buyer or Company shall provide each such Covered Employee with severance pay and
benefits, as applicable, in accordance with Company’s severance plan identified
in Section 3.12 of the Disclosure Schedules, subject only to Buyer’s right to
terminate any such employment for Cause (as defined herein). Termination for
“Cause” shall mean termination of an employee from employment with Buyer for any
of the following reasons: (i) the employee’s willful failure to substantially
perform his or her duties and responsibilities to Buyer or deliberate violation
of a material policy of Buyer; (ii) the employee’s commission of any material
act or acts of fraud, embezzlement, dishonesty, or other willful misconduct;
(iii) the employee’s material unauthorized use or disclosure of any proprietary
information or trade secrets of Buyer or any other party to whom the employee
owes an obligation of nondisclosure as a result of his or her relationship with
Buyer; or (iv) employee’s willful and material breach of any of his or her
obligations under any written agreement or covenant with Buyer.

(g) Without limiting the scope of Section 8.1, nothing in this Section 5.10
shall confer any rights or remedies of any kind or description upon any Covered
Employee or any other person other than Seller, Company and Buyer and their
respective successors and assigns.

 

44



--------------------------------------------------------------------------------

(h) Notwithstanding anything herein to the contrary, on or before the Closing,
Company may in its sole discretion terminate any Company Pension Plan provided
that the termination is not reasonably expected to have a Material Adverse
Effect on Company.

(i) With respect to any “M&A qualified beneficiary” within the meaning of Treas.
Reg. § 4980B-9 Q&A 4, continuation coverage under COBRA shall be furnished under
a Buyer group health plan. In the event of any corporate reorganization of Buyer
prior to Buyer’s fulfillment of its obligations under COBRA to any M&A qualified
beneficiaries hereunder, Buyer shall require, as a condition of any such
transaction, that the transferee(s) of any stock or assets assume and fulfill
the remaining COBRA obligations to M&A qualified beneficiaries.

(j) Buyer shall not, at any time prior to one hundred eighty (180) days after
the Closing Date, effectuate a “mass layoff” or “plant closing” as those terms
are defined under the WARN Act, or any similar state Law, and the rules and
regulations promulgated thereunder, affecting in whole or in part any facility,
site of employment, operating unit or employee of Company and any Company
Subsidiary without complying fully with the requirements of the WARN Act or such
applicable state Law.

Section 5.11 Transitional Facilities. Seller shall use its commercially
reasonable efforts to cause Cequel III, LLC to provide Buyer and Company
sufficient space and facilities at Company’s current corporate headquarters
located in St. Louis, Missouri for twenty (20) employees for a period of three
(3) months from the Closing Date, at no cost to Company or Buyer.

Section 5.12 Automatic Shelf Registration Statement. As soon as reasonably
practicable following the date hereof, an “automatic shelf registration
statement” as defined under Rule 405 under the Securities Act on Form S-3
registering the sale of Parent Common Stock, among other securities, will have
been filed by Parent with the SEC which shall, among other things, permit the
resale of the Stock Consideration by Seller (and any transferees or distributees
of Stock Consideration pursuant to Section 2.5(c)). As of the Closing, such
registration statement, and any post-effective amendment thereto, if any, shall
have become effective on filing and no stop order suspending the effectiveness
of such registration statement or any part thereof will have been issued and no
proceeding for that purpose or under Section 8A of the Securities Act will have
been initiated or threatened by the SEC, and no notice of objection of the SEC
to the use of such registration statement or any post-effective amendment
thereto pursuant to Rule 401(g)(2) under the Act will have been received by the
Parent. The registration statement, any post-effective amendment thereto, the
base prospectus and any prospectus supplement relating to the Stock
Consideration filed with the Commission pursuant to Rule 424(b) under the
Securities Act (including but not limited to, the Prospectus Supplement), each
as amended at the time such part of the registration statement becomes
effective, together with the exhibits thereto and the documents incorporated by
reference therein, are hereinafter collectively referred to as the “Registration
Statement.” Upon filing, the Registration Statement conformed and, will conform,
in all material respects to the requirements of the Securities Act and the rules
and regulations thereunder, except during any suspension permitted by
Section 5.13. The Registration Statement will not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading and the
prospectus contained therein (which shall, if applicable, include the base

 

45



--------------------------------------------------------------------------------

prospectus included in the Registration Statement and the Prospectus Supplement,
in each case as they may be amended or supplemented from time to time) will not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements made, in light of the circumstances
under which they were made therein, not misleading; provided, that no
representation or warranty is made as to information contained in or omitted
from the Registration Statement, or the base prospectus or any prospectus
supplement in reliance upon and in conformity with written information relating
to Seller furnished to Parent by Seller or any representatives on behalf of
Seller (or any transferees or distributees of Stock Consideration pursuant to
Section 2.5(c)) expressly for use in the Registration Statement, prospectus or
prospectus supplement relating to the Stock Consideration.

Section 5.13 Prospectus Supplement; Effectiveness of Registration Statement;
Marketed Secondary Offering.

(a) At the Closing, Parent shall deliver to Seller (or any transferee or
distributees pursuant to Section 2.5(c)) a form of final Prospectus Supplement
(in such quantities as it or they may reasonably request) relating to the resale
of the Stock Consideration by Seller (and any transferees or distributees of
Stock Consideration pursuant to Section 2.5(c)), together with a Prospectus to
be filed with the SEC in accordance with Rule 424(b) under the Securities Act
(the “Prospectus Supplement”), and no later than the SEC’s close of business on
the second Business Day following the Closing shall file the Prospectus
Supplement with the SEC pursuant to Rule 424(b) under the Securities Act. Parent
further agrees to file promptly with the SEC any amendment or supplement to the
Prospectus Supplement that may, in the judgment of Parent, be required by the
Securities Act or requested by the SEC. Parent agrees to advise Seller, promptly
after it receives notice thereof, of the time when the Prospectus Supplement or
any amendment or supplement thereto is filed and to promptly deliver such number
of Prospectus Supplements or any amendments or supplements thereto as Seller
(and any transferees or distributees of Stock Consideration pursuant to
Section 2.5(c)) may request.

(b) Parent covenants and agrees to use its reasonable best efforts to keep the
Registration Statement continuously effective for the lesser of (i) two years
(plus the amount of time that the Registration Statement or Prospectus
Supplement may not be used or are not available from time to time to effect
resales of any Stock Consideration hereunder) (the “Minimum Effective Period”)
or (ii) until such earlier date as of which all the Stock Consideration shall
have been disposed of in the manner described in the Registration Statement.
Parent may suspend the effectiveness of the Registration Statement and the use
of any Prospectus included therein in the event, and for such period of time as
(i) such a suspension is required by the rules and regulations of the SEC as
applied to Parent, (ii) such Prospectus ceases to meet the requirements of
Section 10 of the Securities Act or (iii) in the good faith determination by
Parent’s board of directors, offers and sales pursuant to the Registration
Statement should not be made by reason of the existence of material undisclosed
circumstances or developments with respect to which the disclosure that would be
required in the Registration Statement would be premature and would have an
adverse effect on Parent. Parent will immediately advise Seller of any such
suspension, and will use its commercially reasonable efforts to cause such
suspension to terminate at the earliest possible date and no such suspension
shall exceed sixty (60) days in any one case, and shall not exceed ninety
(90) days in any twelve (12) month period (together with any and all other
delays permitted in this Section 5.13). Seller agrees that following receipt

 

46



--------------------------------------------------------------------------------

of any such notice, and until such suspension is terminated, Seller will not
make use of the suspended Prospectus Supplement and will make no sales requiring
delivery of such prospectus. Parent also agrees to notify Seller immediately of
the happening of any event as a result of which (1) the Registration Statement,
as then in effect, would contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading or (2) the prospectus (which shall include the
base prospectus included in the Registration Statement and the Prospectus
Supplement, in each case as they may be amended or supplemented from time to
time) would contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading, and agrees to
use its commercially reasonable efforts to promptly update and/or correct such
Registration Statement and/or prospectus, as the case may be.

(c) If at the time of any post-effective amendment to the Registration
Statement, including by way of a Section 10(a)(3) amendment, Parent is not a
“well-known seasoned issuer” (as defined in Rule 405 under the Securities Act)
or is an “ineligible issuer” (as defined in Rule 405 under the Securities Act),
or is otherwise not permitted to utilize an automatic shelf registration
statement under the Securities Act, Parent will file a registration statement on
Form S-3, or any other appropriate form, registering the resale of the Stock
Consideration and the representations, warranties and covenants set forth in
this Section 5.13 regarding the Registration Statement and the prospectus shall
apply to such new registration statement and prospectus.

(d) Parent shall take all actions set forth in this Section 5.13 to permit
Seller to sell in Marketed Secondary Offerings. Upon notice from Seller of its
intent to sell Restricted Shares through a Marketed Secondary Offering, Parent
shall promptly prepare and file a prospectus supplement to the Registration
Statement; provided, however, Seller hereby acknowledges that there may
occasionally be times when Parent may be required by the federal securities laws
to delay any offering of its securities, including the Marketed Secondary
Offering, if in the good faith determination by the board of directors of Parent
offers and sales pursuant to the Registration Statement should not be made by
reason of the existence of material undisclosed circumstances or developments
with respect to which the disclosure that would be required in the Registration
Statement would be premature and would have an adverse effect on Parent;
provided further, however, any such delay shall not exceed sixty (60) days in
any one case, and shall not exceed ninety (90) days in any twelve (12) month
period (together with any and all other delays permitted in this Section 5.13).

(e) Seller, if proposing to resell any Restricted Shares through a Marketed
Secondary Offering or Approved Block Sale, to the extent applicable, shall enter
into an underwriting agreement in customary form. In connection with a Marketed
Secondary Offering and, to the extent customary, an Approved Block Trade, Parent
shall enter into such customary agreements (including underwriting agreements in
customary form that includes, among other things, customary representations and
warranties and indemnities for the benefit of Seller and the underwriters) and
take all such other actions (including, without limitation, causing the Chief
Executive Officer or the Chief Financial Officer to participate in any “road
show” or “road shows”) as the underwriters reasonably request in order to
expedite or facilitate the disposition of such Restricted Shares. In any such
Marketed Secondary Offering of any Restricted Shares,

 

47



--------------------------------------------------------------------------------

Seller shall have the right to select one or more manager(s) from the list of
the Approved Underwriters to administer the offering and join any underwriting
group.

(f) Parent has the right to delay any Marketed Secondary Offering to the extent
it intends to conduct a primary offering of Parent Common Stock within sixty
(60) days of the proposed Marketed Secondary Offering. Parent shall send to
Seller written notice of its intent to conduct a primary offering and, if within
fifteen (15) calendar days after the receipt of such notice, Seller shall so
request in writing, Parent shall include in such offering all or any part of the
Restricted Shares owned by Seller requested to be included, except that if, in
connection with any underwritten public offering for the account of Parent the
managing underwriter(s) thereof shall impose a limitation on the number of
shares of Parent Common Stock which may be included because, in such
underwriter(s)’ judgment, marketing or other factors dictate such limitation is
necessary to facilitate public distribution, then Parent shall be obligated to
include only such limited portion of the Restricted Shares with respect to which
Seller has requested inclusion hereunder as the underwriter shall permit.

(g) If Seller intends to sell Restricted Shares through a Marketed Secondary
Offering, Seller shall agree to (i) sell such Restricted Shares on the terms
provided in a customary underwriting agreement and (ii) complete and execute all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents required under the terms of such underwriting agreement or
reasonably requested by Parent; provided that no representations or warranties
will be required to be made to Parent or the underwriters (other than
representations and warranties regarding Seller’s intended method of
distribution).

(h) In the case of a Marketed Secondary Offering, other than the sales discount,
which shall be for the account of Seller, Parent and Seller shall split equally
all other costs associated with such sales (including, but not limited to,
registration fees, reasonable attorney fees of Parent and Seller, printing
expenses associated with the preparation and distribution of the requested
prospectuses); provided, however, Parent shall not be responsible for any
incremental costs associated with the inclusion of any unrestricted shares of
Stock Consideration in any Marketed Secondary Offering.

(i) Parent shall file as and when applicable, on a timely basis, all reports
required to be filed by it under the Exchange Act. If Parent is not required to
file reports pursuant to the Exchange Act, upon the request of Seller, Parent
shall make publicly available the information specified in subparagraph (c)(2)
of Rule 144. Parent shall take such further action as may be reasonably required
from time to time and as may be within the reasonable control of Parent, to
enable the holders of Restricted Shares to transfer the Restricted Shares
without registration under the Securities Act within the limitation of the
exemptions provided by Rule 144 or any similar rule or regulation hereafter
adopted by the SEC. Upon the request of Seller, Parent will deliver to Seller
such a written statement as to whether it has complied with such requirements
and, if not, the specifics thereof. In connection with any sale, transfer or
other disposition by a holder of shares of Stock Consideration of any shares of
Stock Consideration pursuant to Rule 144, Parent shall cooperate with such
holder to facilitate the timely preparation and delivery of certificates
representing shares of Stock Consideration to be sold and not bearing any
Securities Act legend, and enable certificates for such shares of Stock
Consideration to be for such number of shares and registered in such names as
the holder may reasonably request at least two Business Days prior to any sale
of any shares of Stock Consideration.

 

48



--------------------------------------------------------------------------------

(j) Unless Parent shall have waived in writing the resale restrictions set forth
in Section 2.5, Parent shall not, directly or indirectly, (x) enter into any
merger, consolidation or reorganization in which Parent shall not be the
surviving corporation or (y) transfer or agree to transfer all or substantially
all of Parent’s assets, unless prior to such merger, consolidation,
reorganization or asset transfer, the surviving corporation or the transferee,
respectively, shall have agreed in writing to assume the obligations of Parent
under this Agreement, and for that purpose references hereunder to “Stock
Consideration” shall be deemed to include the securities which the holders of
Stock Consideration would be entitled to receive pursuant to any such merger,
consolidation or reorganization.

(k) Parent shall obtain so-called “comfort letters” from Parent’s independent
public accountants, and legal opinions of counsel to Parent addressed to
underwriters and Seller, in customary form and covering such matters of the type
customarily covered by such letters, and in a form that shall be reasonably
satisfactory to the underwriters. Parent shall furnish to Seller a signed
counterpart of any such comfort letter or legal opinion. Delivery of any such
opinion or comfort letter shall be subject to the recipient furnishing such
written representations or acknowledgements as are customarily provided by
selling shareholders who receive such comfort letters or opinions.

(l) Parent shall take such other actions as are reasonably required and
customary in order to expedite or facilitate the disposition of the Restricted
Shares included in the Registration Statement, the Marketed Secondary Offering
or Approved Block Sale.

(m) Parent shall notify Seller of any stop order issued or threatened to be
issued by the SEC in connection with the Registration Statement and take all
reasonable actions required to prevent the entry of such stop order or to remove
it if entered.

(n) Parent shall make available for inspection by Seller and to any underwriter
participating in a Marketed Secondary Offering or an Approved Block Sale, and to
each of their representatives, all financial and other information as shall be
reasonably requested by them, and provide Seller, any participating underwriter
and their respective representatives the opportunity to discuss the business
affairs of Parent with its principal executives and independent public
accountants who have certified the audited financial statements included in the
Registration Statement in each case as necessary to enable them to exercise
their due diligence responsibility under the Securities Act; provided, however,
that the information that Parent determines, in good faith, to be confidential
and which Parent advises such person in writing is confidential shall not be
disclosed unless such person signs a confidentiality agreement reasonably
satisfactory to Parent or Seller agrees to be responsible for such person’s
breach of confidentiality on terms reasonably satisfactory to Parent.

(o) Seller (and any transferees or distributees pursuant to Section 2.5(c) may
include any shares of Stock Consideration that do not constitute Restricted
Shares in a Marketed Secondary Offering or an Approved Block Trade.

 

49



--------------------------------------------------------------------------------

Section 5.14 Purchase Price Application. Seller and Buyer agree to apply the
Purchase Price as contemplated by Section 2.2(a).

ARTICLE VI

CONDITIONS

Section 6.1 Conditions to the Obligation of Each Party. The respective
obligations of Buyer and Seller to effect the transactions contemplated hereby
are subject to the satisfaction of the following conditions, unless waived in
writing by all parties:

(a) No applicable Law or Judgment shall be and remain in effect which has the
effect of prohibiting the consummation of the transactions contemplated by this
Agreement; provided, however, that the party asserting such condition shall have
used its reasonable best efforts to prevent the entry of any such Judgment and
to appeal as promptly as practicable any such Judgment that may be entered and
shall have otherwise complied with its obligations set forth herein; and

(b) Other than those consents identified in Section 3.11(b) of the Disclosure
Schedules, all consents, approvals and authorizations of Governmental Entities
set forth on Exhibit 6.1(b), and all filings with and notifications of
Governmental Entities, necessary on the part of Buyer, Parent, Seller, Company
or their respective Affiliates as set forth on Exhibit 6.1(b), with respect to
the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby, shall have been obtained or effected.

Section 6.2 Conditions to Obligations of Buyer. The obligations of Buyer to
effect the transactions contemplated by this Agreement at Closing are subject to
the satisfaction, or waiver by Buyer, of the following conditions at or prior to
the Closing:

(a) (i) The representations and warranties of Seller and Company contained in
Sections 3.2(a), (b) and (d) (Capitalization and Title to Shares) and 3.3
(Authority for Agreement) of this Agreement shall be true and correct as of the
date of this Agreement and as of Closing as though made on the date of the
Closing (except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall be true and correct on and as of such earlier date); (ii) the
representations and warranties of Seller and Company contained in the first
sentence of Section 3.1(b) (Organization and Standing) and Section 3.4(a)(i) (No
Conflict) of this Agreement shall be true and correct in all material respects
both as of the date of this Agreement and as of Closing as though made on the
date of the Closing and (iii) the representations and warranties of Seller and
Company in this Agreement (other than the representations and warranties
identified in clauses (i) and (ii)) shall be true and correct both as of the
date of this Agreement and as of Closing as though made on the date of the
Closing (except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall be true and correct on and as of such earlier date), except where the
failure of the representations and warranties to be so true and correct (without
giving effect to any limitation as to “materiality” or “Material Adverse Effect”
set forth therein) does not have, and could not reasonably be expected to have a
Material Adverse Effect on Company;

 

50



--------------------------------------------------------------------------------

(b) Seller shall have performed in all material respects the obligations
required to be performed by it under this Agreement;

(c) Since the date of this Agreement, there shall not have occurred any Material
Adverse Effect on Company;

(d) Seller and Company shall have delivered to Buyer a certificate to the effect
that each of the conditions specified in (a), (b) and (c) above is satisfied in
all respects;

(e) Seller shall have delivered to Buyer a certificate duly executed by Seller
certifying that Seller is not a foreign person for purposes of FIRPTA such that
Buyer will not be required to withhold any portion of the Purchase Price;

(f) Seller shall have delivered to Buyer evidence of the resignations of the
officers and directors of Company and Company Subsidiaries effective prior to or
as of the Closing;

(g) Buyer shall have successfully consummated the bridge financing pursuant to
the Commitment Letter;

(h) Seller shall have executed and delivered a copy of the Escrow Agreement and
performed all actions required to be performed simultaneously with the execution
of such agreement.

Section 6.3 Conditions to Obligations of Seller. The obligations of Seller to
effect the transactions contemplated by this Agreement at Closing are further
subject to satisfaction, or waiver by Seller, of the following conditions at or
prior to the Closing:

(a) (i) The representations and warranties of Buyer and Parent in Sections 4.2
(Authority for Agreement), 4.10 (Validity of Shares; Listing) and 4.11
(Capitalization) of this Agreement shall be true and correct both as of the date
of this Agreement and as of Closing as though made on the date of the Closing
(except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall be true
and correct on and as of such earlier date); (ii) the representations and
warranties of Buyer and Parent in the first sentence of Section 4.1(a)
(Organization and Good Standing) and Section 4.3(a) (No Conflict) of this
Agreement shall be true and correct in all material respects both as of the date
of this Agreement and as of Closing as though made on the date of the Closing;
and (iii) the representations and warranties of Buyer and Parent in this
Agreement (other than the representations and warranties identified in clauses
(i) and (ii)) shall be true and correct both as of the date of this Agreement
and as of Closing as though made on the date of the Closing (except to the
extent such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall be true and correct on
and as of such earlier date), except where the failure of the representations
and warranties to be so true and correct (without giving effect to any
limitation as to “materiality” or “Material Adverse Effect” set forth therein)
does not have, and could not reasonably be expected to have a Buyer Material
Adverse Effect or Parent Material Adverse Effect;

 

51



--------------------------------------------------------------------------------

(b) Buyer shall have performed in all material respects the obligations required
to be performed by them under this Agreement;

(c) Since the date of this Agreement, there shall not have occurred any Parent
Material Adverse Effect;

(d) Buyer and Parent shall have delivered to Seller a certificate to the effect
that each of the conditions specified in (a), (b) and (c) above is satisfied in
all respects; and

(e) Buyer shall have executed and delivered a copy of the Escrow Agreement and
performed all actions required to be performed simultaneously with the execution
of such agreement.

ARTICLE VII

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION

Section 7.1 Survival of Representations.

(a) Subject to Section 7.1(d) below, the representations and warranties made by
Company, Seller, Parent and Buyer in this Agreement, and the indemnification
obligations of Seller and Buyer set forth in this Article VII of this Agreement
with respect to such representations and warranties, shall survive the Closing
and shall expire at 11:59 p.m. ET on the date that is twelve (12) months after
the Closing Date (the “Escrow Period”).

(b) All of the covenants, agreements and obligations of the parties contained in
this Agreement, the Disclosure Schedules or any other document, certificate,
schedule or instrument delivered or executed in connection herewith shall
survive (i) until fully performed or fulfilled, unless non-compliance with such
covenants, agreements or obligations is waived in writing by the party or
parties entitled to such performance or (ii) if not fully performed or
fulfilled, until the expiration of the relevant statute of limitations. Each
party shall have the right to fully rely on the representations, warranties,
covenants and agreements of the other parties contained in this Agreement or in
any other documents or certificates delivered at Closing, other than breaches of
which Buyer has actual Knowledge at Closing, of which Seller had no previous
Knowledge and which Buyer has advised Seller prior to Closing. Each
representation, warranty, covenant and agreement of the parties contained in
this Agreement is independent of each other representation, warranty, covenant
and agreement.

(c) On the date that is one hundred and eighty (180) days after the Closing
Date, the Escrow Amount shall be reduced pursuant to the terms of the Escrow
Agreement.

(d) If, at any time prior to the expiration of any of the representations and
warranties, as provided in Section 7.1(a), any Indemnified Party delivers to
Buyer or Seller, as the case may be, a written notice made in good faith
alleging the existence of an inaccuracy in or a breach of any of the
representations and warranties made by Company, Seller, Parent or Buyer (and
setting forth in reasonable detail the basis for such Indemnified Party’s belief
that such an inaccuracy or breach may exist) and asserting a claim for damages
under Section 7.2 based on such alleged inaccuracy or breach, then the
representation or warranty underlying the

 

52



--------------------------------------------------------------------------------

claim asserted in such notice and all indemnity obligations under this Article
VII related thereto shall survive and the Escrow Period shall be extended, in
each case, solely with respect to such claim and until such time as such claim
is fully and finally resolved in accordance with the Escrow Agreement.

(e) For purposes of determining the amount of Escrow Shares that shall be
released to Buyer in settlement of any claims, each Escrow Share shall be valued
at the SBA Average Closing Price.

Section 7.2 Indemnification Obligations.

(a) Seller agrees, subject to the other terms and conditions of this Agreement,
to indemnify Buyer, its Affiliates and the officers, directors, employees,
agents, advisers and representatives of each such person (collectively, “Buyer
Indemnitees”) and hold Buyer Indemnitees harmless from and after the Closing
Date for any and all Losses actually suffered or incurred by Buyer Indemnitees,
(i) arising out of or resulting from the breach of any representation or
warranty of Seller or Company, other than a breach of the representations and
warranties in Section 3.7(c) and 3.22(b), (ii) arising out of or resulting from
the breach of any covenant or agreement of Seller, in each case, contained in
this Agreement, except, in the case of clause (a) and (b), to the extent any
loss or portion thereof has been included in or accounted for in the computation
of Final Working Capital and (iii) as set forth on Section 7.2 of the Disclosure
Schedules.

(b) Seller agrees, subject to the other terms and conditions of this Agreement,
to indemnify Buyer Indemnitees and hold Buyer Indemnitees harmless from and
after the Closing Date for any and all Losses actually suffered or incurred by
Buyer Indemnitees, arising out of or resulting from the breach of any
representation or warranty in Section 3.7(c) or 3.22(b). Buyer and Seller agree
that, subject to the other terms and conditions of this Agreement, for (i) any
breach of any representation and warranty in Section 3.7(c), Losses for such
breach will be calculated as the amount by which Company’s actual monthly tower
cash flow (which shall include the aggregate net impact of all inadvertent
excluded or included site leasing revenues or expenses), as of February 1, 2006
based on Company’s books and records (calculated in the same manner as Company
calculated tower cash flow for purposes of preparing the schedule in
Section 3.7(c)) was less than the tower cash flow on February 1, 2006 set forth
on the schedule annualized and the result multiplied by the Indemnity Multiple
and (ii) any breach of any representation and warranty in Section 3.22(b),
Losses for such breach will be calculated as the annualized rent as of
February 1, 2006 (net of any revenue sharing directly related to any such Tenant
Lease) payable under any Tenant Lease omitted from Schedule 3.22(b) in breach
thereof multiplied by the Indemnity Multiple.

(c) Each of Buyer and Parent agrees, subject to the other terms and conditions
of this Agreement, to indemnify Seller, its Affiliates, and the officers,
directors, employees, agents, advisers and representatives of each such person
(collectively, “Seller Indemnitees”) and hold Seller Indemnitees harmless from
and after the Closing Date for any and all Losses actually suffered or incurred
by Seller Indemnitees, arising out of or resulting from the breach of (i) any
representation or warranty of Buyer or Parent, and (ii) any covenant or
agreement of Buyer or Parent, in each case, contained in this Agreement.

 

53



--------------------------------------------------------------------------------

Section 7.3 Limits on Indemnification.

(a) Notwithstanding anything to the contrary contained in this Article VII,
Seller shall not be required to indemnify, defend or hold harmless Buyer
Indemnitees against or reimburse Buyer Indemnitees for any Losses:

(i) pursuant to Section 7.2(a) unless and until (A) Buyer has notified Seller in
writing in accordance with Section 7.4 within the survival period set forth in
Section 7.1, and (B) the aggregate amount of all of Buyer Indemnitees’ Losses
under Section 7.2(a), in each case without giving effect to any limitation as to
“materiality” or “Material Adverse Effect” set forth therein, exceeds
$10,000,000 (in which event Seller shall be liable only for the excess of such
Losses over $10,000,000); provided, however, and in addition to the other
limitations set forth in this Section 7.3, (A) Seller shall not be required to
indemnify, defend or hold harmless Buyer Indemnitees with respect to Losses that
relate to a specific Site unless and until the aggregate amount of all of Buyer
Indemnitees’ Losses related to such Site exceeds $1,000, in which case Seller
shall be liable for the full amount of such Losses from dollar one; and (B) that
no individual claim (or series of related claims) for payment of Losses that do
not relate to a specific Site shall be deemed to be Losses pursuant to
Section 7.2(a) unless and until the aggregate amount of such Losses exceeds
$1,000, in which case Seller shall be liable for the full amount of such Losses
from dollar one; and

(ii) pursuant to Section 7.2(b) unless and until (A) Buyer has notified Seller
in writing in accordance with Section 7.4 within the survival period set forth
in Section 7.1, and (B) the aggregate amount of all of Buyer Indemnitees’ Losses
under Section 7.2(b) exceeds $15,000,000 (in which event Seller shall be liable
only for the excess of such Losses over $15,000,000);

provided, further, with limiting Section 7.3(c) below, that in no event shall
the aggregate indemnification liability of Seller under this Agreement exceed
the Escrow Shares plus the cash in the Escrow Account.

(b) Notwithstanding anything to the contrary contained in this Article VII,
Buyer shall not be required to indemnify, defend or hold harmless Seller
Indemnitees against or reimburse Seller Indemnitees for any Losses pursuant to
Section 7.2(c) unless and until (i) Seller has notified Buyer in writing in
accordance with Section 7.4 within the applicable survival period, if any, set
forth in Section 7.1, and (ii) the aggregate of all of Seller Indemnitees’
Losses exceeds $5,000,000, in each case without giving effect to any limitation
as to “materiality” or “Material Adverse Effect” set forth therein (in which
event Buyer shall be liable only for the excess of such Losses over $5,000,000);
provided, however, in no event shall the aggregate indemnification liability of
Buyer under this Agreement exceed an amount equal to $75,000,000 (except, in
each case, for any breach of Buyer or Parent of Sections 5.12 and 5.13 hereof,
which shall not be subject to any limitation set forth in this Section 7.3(b)).

(c) After the Closing Date, recovery from the Escrow Account shall be Buyer’s
sole and exclusive remedy under this Agreement for Losses pursuant to
Section 7.2(a) and 7.2(b).

 

54



--------------------------------------------------------------------------------

(d) The amount of any Losses that an Indemnified Party recovers under this
Article VII shall be net of (i) any amounts which such Indemnified Party
actually recovers and collects from third parties, (ii) any Tax benefits
realized attributable or with respect to such Losses and (iii) any insurance
proceeds actually received by such Indemnified Party, less any deductibles or
retention amounts, co-payments, related premium increases or other payment
obligations that directly result from any Losses (including reasonable
attorneys’ fees and other costs of collection to the extent not payable or
reimbursable by third parties) that relate to or arise from the making of the
claim for indemnification. If any Tax benefits are realized after the
indemnification period provided herein, the amount of such Tax benefits shall be
promptly paid to the Indemnifying Party (as defined in Section 7.4(a)) within
ten (10) Business Days of the realization of such Tax benefits.

Section 7.4 Notice and Defense of Claims.

(a) Any party seeking indemnification pursuant to Section 7.2(a) or 7.2(c) above
(an “Indemnified Party”) shall give prompt notice to Seller if pursuant to
Section 7.2(a), or to Buyer if pursuant to Section 7.2(c) (each, as is
applicable, the “Indemnifying Party”) of any matter which an Indemnified Party
has determined has given or could give rise to a right of indemnification under
this Agreement, stating the amount of the Losses, if known, and method of
computation thereof, and containing a reference to the provisions of this
Agreement in respect of which such right of indemnification is claimed or
arises. The obligations and liabilities of the Indemnifying Party under this
Article VII with respect to Losses arising from claims of any third party which
are subject to the indemnification provided for in this Article VII (“Third
Party Claims”) shall be governed by and contingent upon the following additional
terms and conditions: if an Indemnified Party shall receive notice of any Third
Party Claim, the Indemnified Party shall give the Indemnifying Party prompt
notice of such Third Party Claim; provided, however, that the failure to provide
such notice shall not release the Indemnifying Party from any of its obligations
under this Article VII except to the extent the Indemnifying Party is materially
prejudiced by such failure.

(b) The Indemnifying Party shall have the right to assume and control the
defense of such Third Party Claims at its expense and through counsel of its
choice if it gives notice of its intention to do so to the Indemnified Party
within fifteen (15) Business Days of the receipt of such notice from the
Indemnified Party. Such assumption shall constitute an acknowledgement by the
Indemnifying Party of its obligations to indemnify the Indemnified Party with
respect to such Third Party Claims. In the event the Indemnifying Party
exercises the right to undertake any such defense against any such Third Party
Claim as provided above, the Indemnified Party may participate in such defense,
but in any such case the expenses of the Indemnified Party shall be paid by the
Indemnified Party. The Indemnified Party shall cooperate with the Indemnifying
Party in such defense and make available to the Indemnifying Party all
witnesses, pertinent records, materials and information in the Indemnified
Party’s possession or under the Indemnified Party’s control relating thereto as
is reasonably required by the Indemnifying Party, and the Indemnifying Party
shall reimburse the Indemnified Party for all its reasonable out-of-pocket
expenses in connection therewith. No such Third Party Claim may be settled by
the Indemnifying Party without the written consent of the Indemnified Party,
which consent shall not be unreasonably withheld.

 

55



--------------------------------------------------------------------------------

(c) If the Indemnifying Party shall fail to undertake any such defense, the
Indemnified Party shall have the right to undertake the defense thereof, at the
Indemnifying Party’s expense. In the event the Indemnified Party is conducting
the defense against any such Third Party Claim, the Indemnifying Party shall
cooperate with the Indemnified Party in such defense and make available to the
Indemnified Party, at the Indemnifying Party’s expense, all such witnesses,
records, materials and information in the Indemnifying Party’s possession or
under the Indemnifying Party’s control relating thereto as is reasonably
required by the Indemnified Party. If the Indemnified Party assumes the defense
against any such Third Party Claim and proposes to settle such claim or
proceeding prior to a final judgment thereon or to forego any appeal with
respect thereto, then the Indemnified Party shall give the Indemnifying Party
prompt written notice thereof and shall not settle any such Third Party Claim
without the written consent of the Indemnifying Party which consent shall not be
unreasonably withheld, (and if unreasonably withheld, the Indemnifying Party
shall be liable for any amounts paid by the Indemnified Party to settle such
claim which exceeded the amount that would have been paid to settle such claim
had the Indemnifying Party reasonably granted such consent), and the
Indemnifying Party shall have the right to assume or reassume the defense of
such claim or proceeding.

(d) If any amounts for which the Indemnifying Party is responsible are
recoverable from a third party, upon indemnification of the Indemnified Party by
the Indemnifying Party for such Losses, the Indemnified Party shall assign any
rights that it may have to recover such amounts to the Indemnifying Party.

(e) Buyer shall maintain all books, records and other materials of Company which
relate to a Third Party Claim and, in the event Seller is the Indemnifying Party
under this Section 7.4, Buyer shall make available to Seller all such books,
records and materials at Seller’s request.

Section 7.5 Exclusive Remedies. Notwithstanding anything else in this Agreement
to the contrary and except as provided in Section 9.8 below, each party’s sole
and exclusive remedy following the Closing with respect to any Loss (whether or
not arising from Third Party Claims) due to any breach of any representation,
warranty, covenant or agreement contained in this Agreement by any party shall
be pursuant to, and shall be determined in accordance with this Article VII, and
each of Buyer and Seller hereby expressly waives any and all right to pursue any
and all other remedies, except with respect to claims for fraud.

Section 7.6 Adjustment to Purchase Price. Any indemnification payment or other
post-closing payment made pursuant to this Agreement shall be treated as an
adjustment to the Purchase Price for all purposes. No party shall take a
position inconsistent with the foregoing on any Tax Return or other document
filed with any governmental authority.

 

56



--------------------------------------------------------------------------------

ARTICLE VIII

TERMINATION, AMENDMENT AND WAIVER

Section 8.1 Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to the Closing:

(a) by mutual written consent of Seller and Buyer;

(b) by either Seller or Buyer:

(i) if the Closing shall not have been consummated within one hundred eighty
(180) days from the date of this Agreement for any reason, unless otherwise
agreed to in writing by Seller and Buyer; provided, however, that the right to
terminate this Agreement pursuant to this Section 8.1(b)(i) shall not be
available to any party whose breach of a representation or warranty or failure
to fulfill any covenant or agreement contained in this Agreement has been a
principal cause of, or resulted in, the failure of the Closing to be consummated
on or by such date; or

(ii) if any Judgment having any of the effects set forth in Section 6.1(a) shall
be in effect and shall have become final and nonappealable.

(c) by Buyer, if Seller or Company shall have breached or failed to perform in
any material respect any of their representations, warranties, covenants or
other agreements contained in this Agreement, which breach or failure to perform
(i) would give rise to the failure of a condition set forth in Section 6.2(a) or
Section 6.2(b) and (ii) is incapable of being cured, or is not cured, by Seller
or Company within thirty (30) calendar days following receipt of written notice
of such breach or failure to perform from Buyer; provided, however, that the
right to terminate this Agreement pursuant to this Section 8.1(c) shall not be
available to Buyer at any time that Buyer is in material breach of this
Agreement; and

(d) by Seller:

(i) if Buyer or Parent shall have breached or failed to perform in any material
respect any of its representations, warranties, covenants or other agreements
contained in this Agreement, which breach or failure to perform (i) would give
rise to the failure of a condition set forth in Section 6.3(a) or Section 6.3(b)
and (ii) is incapable of being cured, or is not cured, by Buyer or Parent within
thirty (30) calendar days following receipt of written notice of such breach or
failure to perform from Seller provided, however, that the right to terminate
this Agreement pursuant to this Section 8.1(d) shall not be available to Seller
at any time that Seller is in material breach of this Agreement;

(ii) if the Closing shall not have been consummated within one hundred twenty
(120) days from the date of this Agreement for any reason; provided, however,
that the right to terminate this Agreement pursuant to this Section 8.1(d)(ii)
shall not be available if Seller’s breach of a representation or warranty or
failure to fulfill any covenant or agreement contained in this Agreement has
been a principal cause of, or resulted in, the failure of the Closing to be
consummated on or by such date; or

(iii) at any time during the one (1) trading day period after the Determination
Date, if the SBA Average Closing Price is less than $18.00 per share on the
Determination Date, subject to the following provisions of this
Section 8.1(d)(iii). If Seller elects to terminate pursuant to this
Section 8.1(d)(iii), it shall promptly provide written notice to Parent of such
election. During the three (3) trading day period commencing with its receipt of
such notice, Buyer shall have the option, but not the obligation, to increase
the Cash

 

57



--------------------------------------------------------------------------------

Consideration by an amount equal to: (x) the difference between $18.00 and the
SBA Average Closing Price, multiplied by (y) the Stock Consideration. If Buyer
elects to increase the Cash Consideration, it shall promptly, but in any case
within the three-day period after receipt of such notice, notify Seller of its
intent to increase the Cash Consideration, whereupon such election shall be
binding on Buyer, Seller’s right to terminate the Agreement pursuant to this
Section 8.1(d)(iii) shall be terminated and this Agreement shall remain in
effect in accordance with its terms (except for the adjustments to the Cash
Consideration). If Seller has elected to terminate this Agreement pursuant to
this Section 8.1(d)(iii) and Buyer has not elected to increase the Cash
Consideration, then Seller shall reimburse Buyer for all reasonable costs and
expenses associated with this Agreement, for an amount up to $1,000,000, and the
transactions contemplated hereby and the Agreement shall be null and void,
subject to Section 8.2 below.

Section 8.2 Effect of Termination. If this Agreement is terminated pursuant to
Section 8.1, the provisions of Section 5.2, Section 5.8, Article VIII and
Article IX will survive any such termination and remain in full force and
effect. In addition, the respective parties shall have and may pursue any and
all rights and remedies available to them at law or in equity.

Section 8.3 Waiver. At any time prior to the Closing, any party hereto may
(i) extend the time for the performance of any of the covenants, obligations or
other acts of any other party hereto or (ii) waive any inaccuracy of any
representations or warranties or compliance with any of the agreements,
covenants or conditions of any other party or with any conditions to its own
obligations. Any agreement on the part of a party hereto to any such extension
or waiver shall be valid only if set forth in an instrument in writing signed on
behalf of such party by its duly authorized officer. The failure of any party to
this Agreement to assert any of its rights under this Agreement or otherwise
shall not constitute a waiver of such rights. The waiver of any such right with
respect to particular facts and other circumstances shall not be deemed a waiver
with respect to any other facts and circumstances and each such right shall be
deemed an ongoing right that may be asserted at any time and from time to time.

ARTICLE IX

GENERAL PROVISIONS

Section 9.1 No Third Party Beneficiaries. Other than the provisions of
Section 5.7 and Sections 5.12 and 5.13 (solely with respect to transferees or
distributees pursuant to Section 2.5(c)), nothing in this Agreement shall confer
any rights or remedies upon any person other than the parties hereto.

Section 9.2 Entire Agreement. This Agreement, together with the Confidentiality
Agreement, constitutes the entire Agreement among the parties with respect to
the subject matter hereof and supersedes any prior understandings, agreements or
representations by or among the parties, written or oral, with respect to the
subject matter hereof. No amendment, modification or alteration of the terms or
provisions of this Agreement or the Confidentiality Agreement shall be binding
unless the same shall be in writing and duly executed by the parties hereto.

 

58



--------------------------------------------------------------------------------

Section 9.3 Succession and Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties named herein and their respective
successors. No party may assign either this Agreement or any of its rights,
interests or obligations hereunder without the prior written approval of the
other parties.

Section 9.4 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

Section 9.5 Headings. The descriptive headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

Section 9.6 Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to principles of conflicts of laws. The parties hereto hereby declare that it is
their intention that this Agreement shall be regarded as made under the laws of
the State of New York and that the laws of said State shall be applied in
interpreting its provisions in all cases where legal interpretation shall be
required. Each of the parties hereto: (a) irrevocably and unconditionally
submits to the exclusive jurisdiction of the courts of the State of New York and
of the federal courts sitting in the State of New York with respect to all
actions and proceedings arising out of or relating to this Agreement and the
transactions contemplated hereby; (b) agrees that all claims with respect to any
such action or proceeding shall be heard and determined in such courts and
agrees not to commence any action or proceeding relating to this Agreement or
the transactions contemplated hereby except in such courts; (c) irrevocably and
unconditionally waives any objection to the laying of venue of any action or
proceeding arising out of this Agreement or the transactions contemplated hereby
and irrevocably and unconditionally waives the defense of an inconvenient forum;
and (d) agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

Section 9.7 Severability; Jurisdiction. Any term or provision of this Agreement
that is invalid or unenforceable in any situation in any jurisdiction shall not
affect the validity or enforceability of the remaining terms and provisions
hereof or the validity or enforceability of the offending term or provision in
any other situation or in any other jurisdiction. If the final judgment of a
court of competent jurisdiction declares that any term or provision hereof is
invalid or unenforceable, the parties agree that the court making the
determination of invalidity or unenforceability shall have the power to reduce
the scope, duration or area of the term or provision, to delete specific words
or phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified after the expiration of the
time within which the judgment may be appealed.

Section 9.8 Specific Performance. Each of the parties acknowledges and agrees
that the other party would be damaged irreparably in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or otherwise are

 

59



--------------------------------------------------------------------------------

breached. Accordingly, each of the parties agrees that the other party shall be
entitled to an injunction or injunctions to prevent breaches of the provisions
of this Agreement and to enforce specifically this Agreement and the terms and
provisions hereof in any action instituted in any court of the United States or
any state thereof having jurisdiction over the parties and the matter, in
addition to any other remedy to which it may be entitled, at law or in equity.

Section 9.9 Construction; Definitions. Whenever the words “include,” “includes”
or “including” are used in this Agreement, they shall be deemed to be followed
by the words “without limitation.” For purposes of this Agreement, including the
Exhibits and Disclosure Schedules hereto, whenever the context requires, the
singular number will include the plural, and vice versa; the masculine gender
will include the feminine and neuter genders; the feminine gender will include
the masculine and neuter genders; and the neuter gender will include the
masculine and feminine genders.

Section 9.10 Fees and Expenses. Except as provided in this Section 9.10, all
fees and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such fees
or expenses, whether or not the Closing is consummated, except that each of
Seller and Buyer shall bear and pay one-half of the costs and expenses incurred
in connection with the filings of the premerger notification and report forms
under the HSR Act (including filing fees), if applicable.

Section 9.11 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by
facsimile, overnight courier or by registered or certified mail (postage
prepaid, return receipt requested) to the respective parties at the following
addresses, or at such other address for a party as shall be specified in a
notice given in accordance with this Section 9.11:

 

If to Buyer

  

AAT Acquisition LLC

5900 Broken Sound Parkway NW

Boca Raton, FL 33487

Facsimile: (561) 997-0343

Attention: Jeffrey A. Stoops

with a copy to:

(which shall not be deemed notice)

  

SBA Communications Corporation

5900 Broken Sound Parkway NW

Boca Raton, FL 33487

Facsimile: (561) 989-2941

Attention: Thomas P. Hunt, Esq.

 

and

 

Akerman Senterfitt

One Southeast Third Avenue

28th Floor

Miami, FL 33131

Facsimile: (305) 374-5095

Attention: Kara L. MacCullough, Esq.

 

60



--------------------------------------------------------------------------------

If to Seller:

  

AAT Holdings, LLC II

12444 Powerscourt Drive, Suite 300

St. Louis, MO 63131

Facsimile: (314) 821-4555

Attention: General Counsel

 

and

 

Cequel III, LLC

12444 Powerscourt Drive, Suite 450

St. Louis, MO 63131

Facsimile: (314) 821-4555

Attention: General Counsel

with a copy to:

(which shall not be deemed notice)

  

Paul, Hastings, Janofsky & Walker LLP

75 East 55th Street

New York, NY 10022

Facsimile: (212) 319-4090

Attention:   Daniel G. Bergstein, Esq.

Luke P. Iovine, III, Esq.

 

and

 

Proskauer Rose LLP

1585 Broadway

New York, NY 10036

Facsimile: (212) 969-2900

Attention: James D. Meade, Esq.

Section 9.12 Mutual Drafting. This Agreement is the result of the joint efforts
of the parties hereto, and each provision hereof has been subject to mutual
consultation, negotiation and agreement of such parties, after consultation with
their respective counsel, and such parties have agreed to use the particular
language of the provisions of this Agreement, and any questions of doubtful
interpretation shall not be resolved by any rule or interpretation against the
draftsman, but rather in accordance with the fair meaning thereof, having due
regard for the benefits and rights intended to be conferred upon the parties and
the limitations and restrictions upon such rights and benefits intended to be
provided.

 

61



--------------------------------------------------------------------------------

Section 9.13 Disclosure Schedules.

(a) The Disclosure Schedules do not constitute, are not intended to constitute
and shall not be construed as constituting representations or warranties of
Seller or Company except as and to the extent provided in this Agreement.
Nothing in this Agreement or in the Disclosure Schedules constitutes an
admission that any information disclosed, set forth or incorporated by reference
in the Disclosure Schedules or in this Agreement is required by the terms of
this Agreement to be so disclosed, set forth or incorporated by reference.
Except where expressly required by the terms of this Agreement, it is understood
and agreed by the parties thereto that neither the specification of any dollar
amount in the representations and warranties contained in this Agreement nor the
inclusion of any specific item in the Disclosure Schedules is intended to imply
that such amounts, or higher or lower amounts, or the items so included or other
items, are or are not material, and no party hereto shall use the fact of the
setting of such amounts or the fact of the inclusion of any such item in the
Disclosure Schedules in any dispute or controversy between such parties as to
whether any obligation, item or matter not described in this Agreement or
included in the Disclosure Schedules is or is not material for purposes of this
Agreement.

(b) The inclusion of any matter in the Disclosure Schedules in connection with
any representation, warranty, covenant or agreement that is so qualified as to
the materiality or “Material Adverse Effect” shall not be an admission by Seller
or Company that such matter is material or could have a Material Adverse Effect
on Company.

(c) Notwithstanding the foregoing, from time to time prior to the Closing Date,
Seller shall supplement or amend and deliver supplemental and/or amended
Disclosure Schedules with respect to any matter hereafter arising or any
information first known to Seller after the date hereof which, if existing,
occurring or known at or prior to the date of this Agreement, would have been
required to be set forth or described in the Disclosure Schedules or which is
necessary to complete or correct any information in the Disclosure Schedules or
in any representation or warranty of Seller which has been rendered materially
inaccurate thereby. Buyer shall waive and agree not to assert or exercise any
right not to close the transactions contemplated herein on the basis of any such
supplement or amendment to the Disclosure Schedules unless (i) the supplement or
amendment, individually or in the aggregate with any other supplements(s) or
amendment(s), prevents Seller from satisfying any of the conditions to Closing
contained in Section 6.2(a) or Section 6.2(b), (ii) Buyer notifies Seller within
three (3) Business Days after receipt of the supplemented or amended Disclosure
Schedules that it will refuse to close as a result of such supplement or
amendment to the Disclosure Schedules preventing such condition from being
satisfied and (iii) Seller fails to satisfy such condition to Closing, or cure
any deficiency or breach identified in such supplement or amendment, within
thirty (30) days following the date on which the matters identified in such
supplement or amendment first arose or became known to Seller. In the event
Buyer waives and agrees not to assert any right not to close the transactions
contemplated herein due to the failure of Seller to satisfy any of the
conditions to Closing contained in Section 6.2(a) or Section 6.2(b) as a result
of any supplement or amendment to the Disclosure Schedules, Buyer shall not be
entitled to assert any claim after the Closing under Article VII or otherwise
for Losses against Seller relating to the breach relating to the matter
identified in such amended Disclosure Schedules. Any such supplement or
amendment will not relieve Seller of any liability under this

 

62



--------------------------------------------------------------------------------

Agreement due to the inaccuracy of such previously delivered Disclosure
Schedules or any breach of any such representation or warranty under this
Agreement when made.

Section 9.14 Waiver of Jury Trial. EACH OF BUYER AND SELLER HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE ACTIONS OF BUYER OR SELLER IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.

Section 9.15 Attorney’s Fees. In the event of any dispute between the parties
relating to the validity, construction or enforcement of this Agreement, or of
the rights or obligations of the parties hereunder, the prevailing party shall
be entitled to be reimbursed by the non-prevailing party for the prevailing
party’s reasonable expenses in enforcing the terms hereof, including without
limitation, attorney’s fees and court costs.

[Remainder of Page Intentionally Left Blank.]

 

63



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have each caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

AAT HOLDINGS, LLC II By:  

/s/ Jerald L. Kent

Name:

 

Jerald L. Kent

Title:

 

Chief Executive Officer

AAT COMMUNICATIONS CORP. By:  

/s/ Jerald L. Kent

Name:

 

Jerald L. Kent

Title:

 

Chief Executive Officer

AAT ACQUISITION LLC By:  

/s/ Thomas P. Hunt

Name:

 

Thomas P. Hunt

Title:

 

Senior Vice President

SBA COMMUNICATIONS CORPORATION By:  

/s/ Jeffrey A. Stoops

Name:

 

Jeffrey A. Stoops

Title:

 

President and Chief Executive Officer

 

64



--------------------------------------------------------------------------------

EXHIBIT 1.1

ESCROW AGREEMENT

THIS ESCROW AGREEMENT (this “Agreement”) is entered into as of _______ ___, 2006
by and between AAT HOLDINGS, LLC II, a Delaware limited liability company
(“Seller”), AAT COMMUNICATIONS CORP., a New York corporation (“Company”), AAT
ACQUISITION, LLC, a Delaware limited liability company (“Buyer”), and SBA
COMMUNICATIONS CORPORATION, a Florida corporation (“Parent”), and U.S. BANKCORP,
a national banking association (the “Escrow Agent”). Capitalized terms used in
this Agreement and not otherwise defined herein shall have the meanings given to
them in the Stock Purchase Agreement (as defined below).

RECITALS

WHEREAS, Seller owns all of the issued and outstanding shares of common stock,
par value $0.01 per share, of Company (the “Common Stock”); and

WHEREAS, pursuant to the terms and conditions set forth in the Stock Purchase
Agreement, dated as of March 17, 2006 (the “Stock Purchase Agreement”), Seller
desires to sell and transfer to Buyer, and Buyer desires to purchase and acquire
from Seller, all of the 5,634,458.7076 shares of Common Stock owned by Seller;
and

WHEREAS, the Stock Purchase Agreement provides that the Escrow Amount will be
held in escrow by the Escrow Agent to provide the source of payment for certain
payment obligations of Seller that may exist pursuant to Section 2.4(c)(i) and
Article VII of the Stock Purchase Agreement.

NOW THEREFORE, the parties hereto desire to establish the terms and conditions
pursuant to which such escrow account shall be established and maintained.

AGREEMENT

Now, THEREFORE, the parties hereby agree as follows:

 

  1. Escrow Account.

On the Closing Date, Seller shall deposit with the Escrow Agent __________
shares of Parent Common Stock (which shall have an aggregate deemed value (the
“Initial Escrow Amount”) at such time equal to seventy-five million dollars
($75,000,000) based on the SBA Average Closing Price) (the “Escrow Shares”). The
Escrow Shares and any cash deposited pursuant to Section 5 of this Agreement
shall be held by Escrow Agent pursuant to the terms hereof as the source of
payment in respect of Seller’s obligations, if any, for any adjustments to
Purchase Price due to Buyer pursuant to Section 2.4(c)(i) of the Stock Purchase
Agreement and Seller’s indemnification obligations, if any, set forth in Article
VII of the Stock Purchase Agreement. The Escrow Agent agrees to accept delivery
of the Escrow Shares and to hold the Escrow Shares in an escrow account (the
“Escrow Account”), subject to the terms and conditions of this Agreement. Except
as otherwise expressly specified, for all purposes of this Agreement each Escrow
Share shall be deemed to have a value equal to the SBA Average Closing Price.



--------------------------------------------------------------------------------

  2. Release of Escrow Shares with Respect to Working Capital Adjustment.

In the event that Seller is obligated to make a payment to Buyer pursuant to
Section 2.4(c)(i) of the Stock Purchase Agreement (the amount of such payment
being referred to as the “Working Capital Adjustment Payment”), Seller and Buyer
shall jointly give written notice to Escrow Agent (the “Adjustment Notice”) with
instruction that the Escrow Agent release to Buyer, within three (3) Business
Days of the date of the Adjustment Notice, a number of Escrow Shares from the
Escrow Account that is equal in value to the Working Capital Adjustment Payment
(plus, to the extent Escrow Shares included in the Escrow Account are
insufficient to satisfy the Working Capital Adjustment Payment, an applicable
amount of cash, if any, included in the Escrow Account). Alternatively, Seller
may determine in its sole discretion to pay the Working Capital Adjustment
Payment in cash and not out of any amounts in the Escrow Account. The Adjustment
Notice shall specify delivery instructions for any distribution of Escrow Shares
hereunder. Attached hereto as Attachment A are the names, titles and specimen
signature of each of the persons who are authorized to execute written notices
and directions to the Escrow Agent on behalf of Seller and Buyer, respectively.

 

  3. Release of Escrow Shares with Respect to Indemnification Claims.

(a) Delivery of Claim Notice. If any Buyer Indemnitee, has incurred or suffered
any Losses under Sections 7.2(a) or 7.2(b) of the Stock Purchase Agreement for
which such Buyer Indemnitee is entitled to indemnification thereunder, Buyer
shall, on behalf of such Buyer Indemnitee and on or prior to the Termination
Date (as defined below), give written notice of such claim (a “Claim Notice”) to
Seller and the Escrow Agent. Each Claim Notice shall state in reasonable detail
(i) the basis for such claim, (ii) the amount of Losses incurred or suffered by
such Buyer Indemnitee or, if not determinable, a reasonable, good faith estimate
thereof (the “Claimed Amount”), (iii) the amount of Escrow Shares and cash, if
applicable, required to satisfy such Losses, and (iv) delivery instructions for
any distribution of Escrow Shares and cash, if applicable. No Buyer Indemnitee
may make any new claim for Losses after 11:59 p.m. Eastern Standard Time on the
date that is the twelve (12) month anniversary date of the Closing Date (the
“Termination Date”). Attached hereto as Attachment A are the names, titles and
specimen signatures of each of the persons who are authorized, on behalf of
Buyer to execute and deliver written notices and directions to the Escrow Agent.

(b) Response Notice; Uncontested Claims. Within fifteen (15) days of the date a
Claim Notice is received (the “Response Date”) in accordance with Section 3(a),
Seller shall provide to Buyer and to the Escrow Agent a written response (the
“Response Notice”) in which Seller shall either: (i) agree that a specified
amount of the Escrow Shares and/or cash equal in value to the Claimed Amount
(the “Agreed Amount”) may be released from the Escrow Account to Buyer
Indemnitee, (ii) agree that a specified amount of Escrow Shares and/or cash
equal to part, but not all, of the Claimed Amount may be released from the
Escrow Account to Buyer Indemnitee, or (iii) contest that any of the Escrow
Shares and cash, if applicable, may be released from the Escrow Account to Buyer
Indemnitee. Seller may contest the release of Escrow Shares and/or cash based
upon (i) a good faith belief that all or such portion of the Claimed Amount

 

- 2 -



--------------------------------------------------------------------------------

does not constitute Losses for which the Buyer Indemnitee is entitled to
indemnification under Sections 7.2(a) or 7.2(b) of the Stock Purchase Agreement,
or (ii) any incorrect valuation or calculation of the amount of Escrow Shares
and/or cash to be released. If no Response Notice is delivered by Seller to the
Escrow Agent by the Response Date, Seller shall be deemed to have agreed that
the amount of the Escrow Shares and/or cash are equal in value to the entire
Claimed Amount and may be released from the Escrow Account to Buyer in
satisfaction of such claim(s).

(c) Uncontested Claim. If Seller agrees in the Response Notice, or is deemed to
have agreed pursuant to the last sentence of Section 3(b) above, that the
applicable number of the Escrow Shares and cash, if applicable, may be released
from the Escrow Account to Buyer, the Escrow Agent shall, no later than three
(3) Business Days after receipt or deemed receipt of the Response Notice,
(i) transfer, deliver, and assign to such Buyer such number of Escrow Shares
(plus, to the extent Escrow Shares included in the Escrow Account are
insufficient to satisfy the Agreed Amount, an applicable amount of cash, if any,
included in the Escrow Account) as provided in the Claim Notice or (ii) such
number of Escrow Shares and/or cash as provided in the Response Notice, as
applicable.

(d) Partially Contested Claims. If Seller in the Response Notice agrees that the
Escrow Shares and cash, if applicable, equal to part, but not all, of the
Claimed Amount may be released from the Escrow Account to such Buyer Indemnitee,
the Escrow Agent shall, no later than three (3) Business Days after receipt of
the Response Notice, transfer, deliver, and assign to such Buyer Indemnitee such
number of the Escrow Shares and/or cash equal to the Agreed Amount and subject
to reduction pursuant to Section 3(e).

(e) Contested Claims. If Seller in the Response Notice contests all or any part
of any claim in a Claims Notice (a “Contested Claim”), the Escrow Agent shall
not take any action regarding the release of Escrow Shares and cash, if any, to
Buyer except as hereafter specified. Until the Escrow Agent receives
(x) delivery of a copy of a settlement agreement or any other written
instructions executed by Buyer and Seller instructing the Escrow Agent as to the
resolution of such Contested Claim and the disbursement of the Escrow Shares and
cash, if applicable, in respect of such Contested Claim (the “Settlement
Agreement”) or (y) delivery of a copy of the final non-appealable award of a
court of competent jurisdiction resolving the Contested Claim (accompanied by a
certificate from the presenting party to the effect that the order is final and
non-appealable and that a copy of such order has been delivered to the other
parties hereto), (the “Final Adjudication”), the Escrow Agent shall continue to
hold in the Escrow Account the Escrow Shares and/or cash, as applicable,
required to be retained in accordance with this Agreement.

(f) Cash in Lieu of Escrow Shares. Notwithstanding anything herein to the
contrary, at any time Escrow Shares shall be released and delivered to Buyer
pursuant to Sections 2 or 3 hereof, Seller may direct that, to the extent
available in the Escrow Account, such amounts be satisfied, in whole or in part,
with and paid in a like amount of cash.

 

  4. Release of Escrow Shares after Six Months.

On the date that is one hundred and eighty (180) days after the date hereof, the
Escrow Agent shall release from the Escrow Account and deliver to Seller a
number of Escrow Shares

 

- 3 -



--------------------------------------------------------------------------------

and, to the extent there are not sufficient Escrow Shares in the Escrow Account,
cash, if any, such that the amount and value of all Escrow Shares and cash
remaining in the Escrow Account thereafter equals $50 million plus an amount
equal to the amount of (i) all then pending Contested Claims and (ii) all Agreed
Amounts that have not been satisfied and paid as of such date (the “Reduced
Escrow Amount”). To the extent that there is any cash included in the Escrow
Account, Seller may direct the Escrow Agent to substitute cash in lieu of Escrow
Shares as the payment to Seller in order to reduce the amount of the Escrow
Account to the Reduced Escrow Amount.

 

  5. Election to Sell Escrow Shares by Seller.

The parties acknowledge that Seller, in its sole discretion, may determine to
effect a sale of all or any portion of the Escrow Shares at any time, free and
clear of any encumbrances by virtue of this Agreement, subject to the terms and
conditions of the Stock Purchase Agreement and this Agreement. In the event that
Seller provides written notice to the Escrow Agent and Buyer that it intends to
effect such a sale of Escrow Shares, Buyer and Parent agree to reasonably
cooperate with Seller and the Escrow Agent, and to take such further actions as
are reasonably requested by Seller in order to effect the sale of the Escrow
Shares directly from the Escrow Account by the Escrow Agent, on behalf of the
Seller, subject to the restrictions set forth in Section 2.5 of the Stock
Purchase Agreement. Seller shall have the sole right and obligation to negotiate
the price and terms pursuant to which the Escrow Shares shall be sold. Following
any such sale, for each Escrow Share so sold, (x) Escrow Agent shall release and
pay to Seller an amount in cash equal to the excess of the per share net
proceeds from such sale over the SBA Average Closing Price and deposit any
remaining sales proceeds into the Escrow Account and, if applicable, (y) Seller
agrees to deposit into the Escrow Account an amount in cash per Escrow Share
sold equal to the excess of the SBA Average Closing Price over the per share net
proceeds from such sale.

 

  6. Investment of Escrow Amount.

Until such time as the entire Escrow Account being held by the Escrow Agent has
been released, the Escrow Agent shall, as soon as reasonably possible, invest
and reinvest any cash that may be included the Escrow Account from time to time
in: (i) United States Treasury Bills with maturities not exceeding 26 weeks,
(ii) short-term obligations in registered form (other than U.S. Treasury Bills)
issued or guaranteed as to interest and principal by the government of the
United States or any agency or instrumentality thereof, (iii) short-term
non-agency mortgage-backed securities in registered form rated AAA (or the
equivalent investment grade) by Standard & Poor’s Corporation or Aaa (or the
equivalent investment grade) by Moody’s Investor Service, Inc., or
(iv) short-term (less than 90 days) certificates of deposit issued by United
States banks or trust companies having a combined capital and surplus of not
less than $100,000,000. The Escrow Agent may make any and all investments
permitted by this Section 6 through its own bond or investment department. The
Escrow Agent shall have the power to sell or liquidate the foregoing investments
whenever the Escrow Agent shall be required to distribute all or any portion of
Escrow Account in accordance with this Agreement.

 

- 4 -



--------------------------------------------------------------------------------

  7. Taxes.

(a) Payment of Taxes by Seller. Seller shall be deemed the owner of the Escrow
Shares and/or cash in the Escrow Account, as applicable, and shall be
responsible for the preparation, filing and payment of all tax returns and taxes
due associated with such Escrow Shares (“Taxes”). It shall be the sole
responsibility of Seller to report all income, if any, that is earned on, or
derived from, any cash included in the Escrowed Amount that is allocable to
Seller, in the taxable year or years in which such income is properly includible
and pay any Taxes attributable thereto. The Escrow Agent, in order to assist
Seller in the preparation of tax forms and the payment of Taxes, shall take such
steps and provide such forms to Seller as is necessary for Seller to make all
such filings and payments accurate and timely. Further, the Escrow Agent is
authorized to make such withholdings as it deems necessary and proper from any
distribution of the Escrow Shares and/or cash in the Escrow Account, as
applicable, to comply with its own obligations under the United States Internal
Revenue Code.

(b) Payment of Taxes by Buyer. Notwithstanding anything to the contrary in this
Agreement, Buyer shall be responsible for the payment of any and all Taxes
attributable to the ownership of any cash included in the Escrowed Amount that
is released to Buyer in accordance with this Agreement.

 

  8. Certain Additional Agreements.

Buyer, Parent and Seller do such things and take such actions, and will execute
and deliver to the Escrow Agent such instructions and certificates hereunder, as
may be reasonably required to give effect to the provisions of this Agreement,
including, but not limited to, the execution and delivery of appropriate stock
powers and written letters of direction to Parent’s transfer agent and registrar
in respect of the cancellation, issuance and delivery of new stock certificates
and such other matters as may be necessary to effect the provisions hereof.

 

  9. Escrow Agent.

(a) The Escrow Agent shall have no duties or responsibilities, including,
without limitation, any duty to review or interpret the Stock Purchase
Agreement, except those expressly set forth herein. Except for this Escrow
Agreement, the Escrow Agent is not a party to, or bound by, any agreement that
may be required under, evidenced by, or arise out of the Stock Purchase
Agreement.

(b) If the Escrow Agent shall be uncertain as to its duties or rights hereunder
or shall receive instructions from any of the undersigned with respect to the
Escrow Account, which, in its opinion, are in conflict with any of the
provisions of this Escrow Agreement, it shall be entitled to refrain from taking
any action until it shall be directed otherwise in writing by a joint direction
of Buyer and Seller or by order of a court of competent jurisdiction. The Escrow
Agent shall be protected in acting upon any notice, request, waiver, consent,
receipt or other document reasonably believed in good faith by the Escrow Agent
to be signed by the proper party or parties.

 

- 5 -



--------------------------------------------------------------------------------

(c) The Escrow Agent shall not be liable for any error or judgment or for any
act done or step taken or omitted by it in good faith or for any mistake of fact
or law, or for anything that it may do or refrain from doing in connection
herewith, except its own bad faith, gross negligence or willful misconduct, and
the Escrow Agent shall have no duties to anyone except those signing this Escrow
Agreement (and their respective heirs, successors and permitted assigns).

(d) The Escrow Agent may consult legal counsel in the event of any dispute or
question as to the construction of this Escrow Agreement, or the Escrow Agent’s
duties hereunder, and the Escrow Agent shall incur no liability and shall be
fully protected with respect to any action taken or omitted in good faith in
accordance with the opinion and instructions of such counsel.

(e) In the event of any disagreement between the undersigned or any of them,
and/or any other person, resulting in adverse claims and demands being made in
connection with or for the Escrow Shares or the cash in the Escrow Account, the
Escrow Agent shall be entitled at its option to refuse to comply with any such
claim or demand, so long as such disagreement shall continue, and in so doing
the Escrow Agent shall not be or become liable for damages or interest to the
undersigned or any of them or to any person named herein for its failure or
refusal to comply with such conflicting or adverse demands. The Escrow Agent
shall be entitled to continue so to refrain and refuse so to act until all
differences shall have been resolved by agreement and the Escrow Agent shall
have been notified thereof in writing signed by Buyer and Seller or by order of
a court of competent jurisdiction. In the event of such disagreement which
continues for sixty (60) days or more, the Escrow Agent or any other party in
its discretion may file a suit in interpleader or other appropriate action for
the purpose of having the respective rights of the claimants adjudicated, if the
Escrow Agent determines such action to be appropriate under the circumstances,
and may deposit with the court all documents and property held hereunder. Buyer,
on the one hand, and Seller, on the other hand, agree to pay all out-of-pocket
costs and expenses incurred by the Escrow Agent in such action, including
reasonable attorney’s fees, it being understood that the parties will use
reasonable efforts to cause such costs and expenses to be included and
apportioned between Buyer and Seller in the judgment in any such action (and
absent such apportionment, Buyer, on the one hand, and Seller, on the other hand
shall bear equal shares of such costs and expenses).

(f) The Escrow Agent is hereby indemnified by Buyer and Seller from all losses,
costs and expenses that may be incurred by it as a result of its involvement in
any arbitration or litigation arising from the performance of its duties
hereunder, provided that such losses, costs and expenses shall not have resulted
from the bad faith, willful misconduct or gross negligence of the Escrow Agent.
Such indemnification shall be borne in equal proportions by Buyer, on the one
hand, and Seller, on the other hand, and shall survive termination of this
Escrow Agreement until extinguished by any applicable statute of limitations.

(g) The Escrow Agent does not own or have any interest in the Escrow Account or
the Escrow Shares and cash, if applicable, but is serving as escrow holder only,
having only possession thereof and agreeing to hold and distribute the Escrow
Shares and cash, if applicable, in accordance with the terms and conditions of
this Escrow Agreement. This paragraph shall survive notwithstanding any
termination of this Escrow Agreement or the resignation of the Escrow Agent.

 

- 6 -



--------------------------------------------------------------------------------

(h) The Escrow Agent (and any successor escrow agent) may at any time resign as
such by delivering the Escrow Shares and cash, if applicable, to (i) any banking
corporation or trust company organized under the laws of the United States or of
any state which corporation or company is jointly designated by the other
parties hereto in writing as successor escrow agent and consents in writing to
act as successor escrow agent or (ii) any court of competent jurisdiction;
whereupon the Escrow Agent shall be discharged of and from any and all further
obligations arising in connection with this Escrow Agreement. The resignation of
the Escrow Agent will take effect on the earlier of (x) the appointment of a
successor escrow agent by designation by the other parties to this Escrow
Agreement, the acceptance of such successor escrow agent of the appointment as
Escrow Agent, and delivery of the Escrow Shares and/or cash in the Escrow
Account to such successor escrow agent (or delivery of the Escrow Shares and any
such cash to any court of competent jurisdiction) or (y) the day that is 60 days
after the date of delivery of its written notice of resignation to the other
parties hereto. If at that time the Escrow Agent has not received a designation
of a successor escrow agent, the Escrow Agent’s sole responsibility after that
time shall be to safekeep the Escrow Shares and/or cash in the Escrow Account
until receipt of a designation of successor escrow agent, a joint written
instruction as to disposition of the Escrow Shares and/or cash in the Escrow
Account by the other parties hereto, or a final order of a court of competent
jurisdiction mandating disposition of the Escrow Shares and or cash in the
Escrow Account.

(i) The Escrow Agent hereby accepts its appointment and agrees to act as escrow
agent under the terms and conditions of this Escrow Agreement and acknowledges
receipt of the Escrow Shares. Buyer and Seller shall split the payment for
Escrow Agent’s services hereunder the Escrow Agent’s compensation set forth in
Schedule I hereto. Buyer and Seller further agree to reimburse the Escrow Agent
for all reasonable out of pocket expenses, disbursements and advances incurred
or made by the Escrow Agent in the performance of its duties hereunder
(including reasonable fees and out of pocket expenses and disbursements of its
counsel).

 

  10. Dividends and Voting

(a) Dividends, Interest, Etc. Any securities distributable in respect of or in
exchange for any of the Shares, whether by way of stock splits or otherwise
(excluding stock dividends), shall be delivered to the Escrow Agent, who shall
hold such securities in the Escrow Account. Such securities shall be issued in
the name of Seller, and shall be considered Escrow Shares. Any stock dividends,
cash dividends or other property shall be distributed to Seller.

(b) Voting of Shares. On any matter brought before Seller for a vote, Seller
shall deliver written notice to the Escrow Agent (“Voting Notice”) setting forth
the manner in which the Escrow Agent shall vote the Escrow Shares. Seller shall
deliver the Voting Notice to the Escrow Agent at least five (5) days prior to
the date of the taking of any vote (the “Voting Notice Date”). The Escrow Agent
shall vote the Escrow Shares in proportions as indicated by Seller. The Escrow
Agent shall have no obligation to vote any of the Escrow Shares if no Voting
Notice is received prior to the Voting Notice Date or if such notice does not
clearly set forth the manner in which the Escrow Agent shall vote the Escrow
Shares.

 

- 7 -



--------------------------------------------------------------------------------

  11. Termination and Release of Escrow Shares.

This Agreement shall terminate upon the later of (i) the Termination Date or
(ii) the date that all Claimed Amounts have been resolved claims in accordance
with this Agreement. Within three (3) Business Days after the Termination Date,
the Escrow Agent shall distribute to Seller, on behalf of Buyer, (i) all of the
Escrow Shares and cash then remaining in the Escrow Account, including any
shares received with respect to the Escrow Shares prior to the Termination date
pursuant to stock splits or otherwise. Notwithstanding the foregoing, if any
Claim Notice has been given and such claim has not yet been resolved, the Escrow
Agent shall retain in the Escrow Account after the Termination Date the number
of Escrow Shares and/or cash, if applicable, equal in the aggregate to the
Claimed Amount in a Claims Notice or Contested Claim, as the case may be, in
each case without regard to any potential insurance payments related thereto (as
well as any amounts the Escrow Agent reasonably determines are necessary to
satisfy the fees and expenses contemplated by Section 9), which has not then
been resolved.

 

  12. Entire Agreement.

This Agreement, together with the Stock Purchase Agreement, constitutes the
entire Agreement among the parties with respect to the subject matter hereof and
supersedes any prior understandings, agreements or representations by or among
the parties, written or oral, with respect to the subject matter hereof. No
amendment, modification or alteration of the terms or provisions of this
Agreement or the Stock Purchase Agreement shall be binding unless the same shall
be in writing and duly executed by the parties hereto. In case of any
discrepancy or conflict between this Agreement and the Stock Purchase Agreement
with respect to the subject matter hereof, this Agreement shall govern.

 

  13. Succession and Assignment.

This Agreement shall be binding upon and inure to the benefit of the parties
named herein and their respective successors. No party may assign either this
Agreement or any of its rights, interests or obligations hereunder without the
prior written approval of the other parties.

 

  14. Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.

 

  15. Headings.

The descriptive headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

 

- 8 -



--------------------------------------------------------------------------------

  16. Governing Law; Jurisdiction.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without regard to principles of conflicts of laws. The
parties hereto hereby declare that it is their intention that this Agreement
shall be regarded as made under the laws of the State of New York and that the
laws of said State shall be applied in interpreting its provisions in all cases
where legal interpretation shall be required. Each of the parties hereto:
(a) irrevocably and unconditionally submits to the exclusive jurisdiction of the
courts of the State of New York and of the federal courts sitting in the State
of New York with respect to all actions and proceedings arising out of or
relating to this Agreement and the transactions contemplated hereby; (b) agrees
that all claims with respect to any such action or proceeding shall be heard and
determined in such courts and agrees not to commence any action or proceeding
relating to this Agreement or the transactions contemplated hereby except in
such courts; (c) irrevocably and unconditionally waives any objection to the
laying of venue of any action or proceeding arising out of this Agreement or the
transactions contemplated hereby and irrevocably and unconditionally waives the
defense of an inconvenient forum; and (d) agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

  17. Severability; Jurisdiction.

Any term or provision of this Agreement that is invalid or unenforceable in any
situation in any jurisdiction shall not affect the validity or enforceability of
the remaining terms and provisions hereof or the validity or enforceability of
the offending term or provision in any other situation or in any other
jurisdiction. If the final judgment of a court of competent jurisdiction
declares that any term or provision hereof is invalid or unenforceable, the
parties agree that the court making the determination of invalidity or
unenforceability shall have the power to reduce the scope, duration or area of
the term or provision, to delete specific words or phrases, or to replace any
invalid or unenforceable term or provision with a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision, and this Agreement shall be
enforceable as so modified after the expiration of the time within which the
judgment may be appealed.

 

  18. Specific Performance.

Each of the parties acknowledges and agrees that the other party would be
damaged irreparably in the event any of the provisions of this Agreement are not
performed in accordance with their specific terms or otherwise are breached.
Accordingly, each of the parties agrees that the other party shall be entitled
to an injunction or injunctions to prevent breaches of the provisions of this
Agreement and to enforce specifically this Agreement and the terms and
provisions hereof in any action instituted in any court of the United States or
any state thereof having jurisdiction over the parties and the matter, in
addition to any other remedy to which it may be entitled, at law or in equity.

 

- 9 -



--------------------------------------------------------------------------------

  19. Construction; Definitions.

Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.” For purposes of this Agreement whenever the context requires, the
singular number will include the plural, and vice versa; the masculine gender
will include the feminine and neuter genders; the feminine gender will include
the masculine and neuter genders; and the neuter gender will include the
masculine and feminine genders.

 

  20. Notices.

All notices, requests, claims, demands and other communications hereunder shall
be in writing and shall be given (and shall be deemed to have been duly given
upon receipt) by delivery in person, by facsimile, overnight courier or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective parties at the following addresses, or at such other address for a
party as shall be specified in a notice given in accordance with this
Section 20:

 

If to Buyer

  

AAT Acquisition, LLC

5900 Broken Sound Parkway NW

Boca Raton, FL 33487

Facsimile: (561) 997-0343

Attention: Jeffrey A. Stoops

with a copy to:

(which shall not be deemed notice)

  

SBA Communications Corporation

5900 Broken Sound Parkway NW

Boca Raton, FL 33487

Facsimile: (561) 989-2941

Attention: Thomas P. Hunt

 

and

 

Akerman Senterfitt

One Southeast Third Avenue

28th Floor

Miami, FL 33131

Facsimile: (305) 374-5095

Attention: Kara L. MacCullough, Esq.

If to Seller:

  

AAT Holdings, LLC II

12444 Powerscourt Drive, Suite 300

St. Louis, MO 63131

Facsimile: (314) 821-4555

Attention: General Counsel

 

- 10 -



--------------------------------------------------------------------------------

  

and

 

Cequel III, LLC

12444 Powerscourt Drive, Suite 450

St. Louis, MO 63131

Facsimile: (314) 821-4555

Attention: General Counsel

with a copy to:

 

(which shall not be deemed notice)

  

Paul, Hastings, Janofsky & Walker LLP

75 East 55th Street

New York, NY 10022

Facsimile: (212) 319-4090

Attention:   Daniel G. Bergstein, Esq.

Luke P. Iovine, III, Esq.

 

and

 

Proskauer Rose LLP

1585 Broadway

New York, NY 10036

Facsimile: (212) 969-2900

Attention: James D. Meade, Esq.

 

  21. Mutual Drafting.

This Agreement is the result of the joint efforts of the parties hereto, and
each provision hereof has been subject to mutual consultation, negotiation and
agreement of such parties, after consultation with their respective counsel, and
such parties have agreed to use the particular language of the provisions of
this Agreement, and any questions of doubtful interpretation shall not be
resolved by any rule or interpretation against the draftsman, but rather in
accordance with the fair meaning thereof, having due regard for the benefits and
rights intended to be conferred upon the parties and the limitations and
restrictions upon such rights and benefits intended to be provided.

 

  22. Waiver of Jury Trial.

EACH OF BUYER AND SELLER HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF BUYER
OR SELLER IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT
HEREOF.

 

- 11 -



--------------------------------------------------------------------------------

  23. Attorney’s Fees.

In the event of any dispute between the parties relating to the validity,
construction or enforcement of this Agreement, or of the rights or obligations
of the parties hereunder, the prevailing party shall be entitled to be
reimbursed by the non-prevailing party for the prevailing party’s reasonable
expenses in enforcing the terms hereof, including without limitation, attorney’s
fees and court costs.

 

  24. Successor Escrow Agent.

If the Escrow Agent consolidates with, merges or converts into, or transfers all
or substantially all of its corporate trust business or assets to, another
corporation or banking association, the resulting surviving or transferee
corporation without any further act shall be the successor Escrow Agent,
provided that such corporation be eligible under this Agreement.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

- 12 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 

AAT HOLDINGS, LLC II By:     

Name:

    

Title:

     AAT COMMUNICATIONS CORP By:     

Name:

    

Title:

     AAT ACQUISITION, LLC By:     

Name:

    

Title:

     SBA COMMUNICATIONS CORPORATION By:     

Name:

    

Title:

    

[SIGNATURE PAGE TO ESCROW AGREEMENT]

 

- 13 -



--------------------------------------------------------------------------------

ATTACHMENT A

AUTHORIZED SIGNATORIES

For Seller, Parent, or Buyer, as the case may be, the following named persons
with title and specimen signature shown below:

 

PARTY

  

NAME

  

TITLE

  

SIGNATURE

                          

 

- 14 -



--------------------------------------------------------------------------------

Schedule I

Escrow Agent’s Fee

Initial Acceptance Fee: [                    ] (Payable upon Closing)

Annual Fee: [                    ]

(Annual fee payable upon Closing)

 

- 15 -